Secretaría de
Hidrocarburos

E] EA ECUADOR
pu Av. Amazonas N35-89 y Juan Pablo Saenz,
— ME Edif. Amazonas 4000, Telf: (593) 2433255 | Quito

MEMORANDO No. 3; [-SH-D.A.J.2012

PARA SECRETARIO DE HIDROCARBUROS

DE LIDER DEL PROCESO DE REGISTRO DE HIDROCARUROS
DE LA SECRETARIA DE HIDROCARBUROS

FECHA QUITO, D.M., a 5 DE MARZO DE 2012

ASUNTO INSCRIPCIÓN DE DOCUMENTO EN EL REGISTRO DE
HIDROCARBUROS

REF.GD- 2012-01209

Remito a usted, la Escritura pública mediante la cual el Estado ecuatoriano a través
de la Secretaria de Hidrocarburos y la compañía Enap Sipetrol S.A., en fecha 28 de
febrero de 2012 ante el Notario Vigésimo Segundo del Distrito Metropolitano de
Quito, convienen celebrar el Contrato Modificatorio Número Uno al Contrato
Modificatorio a Contrato de Prestación de Servicios para la Exploración y Explotación
de Hidrocarburos (PETROLEO CRUDO), en el Bloque Mauro Dávalos Cordero
(MDC) de la Región Amazónica Ecuatoriana, suscrito el 23 de noviembre de 2010
entre el Estado ecuatoriano a través de la Secretaría de Hidrocarburos y Enap
Sipetrol S.A., a fin de que sea legalizada con su firma en la última foja del referido
instrumento, con el objeto de inscribirlo en el Registro de Hidrocarburos a folios 0040
al 0199 y cumplir con lo dispuesto en el Art. 12 de la Ley de Hidrocarburos,
reformada.

Atentamente,

Dr-Víctor urita V.——7
LIDER DEL PROCESO DE REGISTRO DE HIDROCARBUROS
DE LA SECRETARÍA DE HIDROCARBUROS
= Oo sipec

enap sipetrol s.a.
Sucursal Ecuador

(4 al

CENTRO DE DOCUMENTACIÓN

Quito, 29 de febrero de 2012 $5
SG-153-2012 SHE

> 29 FEB 202. 462%

Señor Ingeniero Unidad: sd e
Ramiro Cazar E NS ANI

Secretario de Hidrocarburos
ñ En su despacho

De mi consideración;

Acompaño trece (13) copias certificadas del Contrato Modificatorio Número Uno al

Contrato Modificatorio a Contrato de Prestación de Servicios para la Exploración y

Explotación de Hidrocarburos (Petróleo Crudo), en el Bloque Mauro Dávalos

Cordero (MDC) de la Región Amazónica ecuatoriana suscrito el 23 de noviembre

D de 2010, en virtud de los artículos 12 y 23 de la Ley de Hidrocarburos vigente,

A solicito se sirva inscribir en el protocolo del Registro de Hidrocarburos a su cargo y
una vez inscrito, ruego nos sean devueltos tres (3) ejemplares.

Las notificaciones que me correspondan las recibiré en las oficinas de ENAP
n SIPETROL S.A., ubicadas en la Av. República de El Salvador N34-229 y Moscú,
Edificio San Salvador, Piso 10 de la ciudad de Quito Distrito Metropolitano.

Agradezco la atención que se brinde a la presente.

m5 Atentamente,

ardo Tapia
Gerente General

á JJE/mr

Adjuntos

— Quito Ecuador Av. República de El Salvador N34-229 y Moscú, Edif. San Salvador, piso 10 15014001

— Telfs.: (593-2) 396-8400 Fax: 227 1026 E

O... sipec

enap sipetrol s.a.
Sucursal Ecuador

le Mea
Secada (ro!
SHE CENTRO DE DOC

Quito, 01 de marzo de 2012 ¿Je
SG-155-2012 Cy o
01 MAR, 2012 ¡013
a E
Unidad: lo
Señor Ingeniero re A e Se Ine

Ramiro Cazar
Secretario de Hidrocarburos
En su despacho.-

De mi consideración;

En referencia a la inscripción del Contrato Modificatorio Número Uno al Contrato
Modificatorio a Contrato de Prestación de Servicios para la Exploración y Explotación de
Hidrocarburos (Petróleo Crudo), en el Bloque Mauro Dávalos Cordero (MDC) de la Región
Amazónica ecuatoriana suscrito el 23 de noviembre de 2010 y alcance a la comunicación
SG-153-2012 (Enap Sipetrol), de conformidad con lo dispuesto por el artículo 12 de la Ley
de Hidrocarburos vigente y el Acuerdo Ministerial 041, acompaño original de la papeleta
de depósito No. 677449215 realizada en la cuenta corriente del Banco del Pichincha a
favor del Ministerio de Recursos Naturales No Renovables por el valor de US$ 10.000 por
concepto de pago de tarifa por la inscripción de la reforma al Contrato antes indicado.

Las notificaciones que me correspondan las recibiré en las oficinas de ENAP SIPETROL
S.A., ubicadas en la Av. República de El Salvador N34-229 y Moscú, Edificio San Salvador,
Piso 10 de la ciudad de Quito Distrito Metropolitano.

Agradezco la atención que se brinde a la presente.

Atental mate,

» ><

“Apoderado General
/  ENAP SIPETROL S.A.

Quito Ecuador Av. República de El Salvador N34-229 y Moscú, Edif. San Salvador, piso 10

- Telfs.: (593-2) 396-8400 Fax: 227 1026 Proc

enap sipec

enap sipetrol s.a.
Sucursal Ecuador

Tarifa por la inscripción de la reforma al Contrato de Prestación de Servicios
para la Exploración y Explotación de Hidrocarburos MDC

3ANCO PICHINCHA
depósito

CURSOS NATURAL

Dficina..:
Caje
Fecha. +

Control..:
Sub] inea

190499

APTATNAL

2 Quito Ecuador Av. República de El Salvador N34-229 y Moscú, Edif. San Salvador, piso 10 150 14001

 Telfs.: (593-2) 396-8400 Fax: 227 1026 As

Labián E. Solano P.

Notario
el protocolo del Notario
Manuel José Aguirre

PRIMERA
Copia

CONTRATO MODIFICATORIO NÚMERO UNO AL CONTRATO MODIFICATORIO A

De CONTRATO DE PRESTACIÓN DE SERVICIOS PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

HIDROCARBUROS (PETRÓLEO CRUDO) EN EL BLOQUE MAURO DÁVALOS CORDERO

z (MDC) DE LA REGIÓN AMAZÓNICA ECUATORIANA SUSCRITO EL VEINTE Y TRES DE

Otorgad NOVIEMBRE DE DOS MIL DIEZ ENTRE EL ESTADO ECUATORIANO A TRAVES DE LA
SECRETARIA DE HIDROCARBUROS Y ENAP SIPETROL S.A.

SECRETARIA DE HIDROCARBUROS Y ENAP SIPETROL S.A.

5 A favor de

28 DE FEBRERO DE 2012

El

Parroquia
¡iNDETERMINADA

Cuantía

A

28 FEBRERO

2
QUITO, A DE DEL

Edificio Benalcázar 100, Av. 6 de Diciembre No. 153 y Pazmiño (Planta Baja)
Teléfonos: 2228 078 - 2561 771 - 2526 477
QUITO - ECUADOR.

Vigés im:

NOTARIA VIGESIMO SEGUNDA
DEL CANTON QUITO

CONTRATO MODIFICATORIO NÚMERO UNO AL
CONTRATO MODIFICATORIO A CONTRATO DE
PRESTACIÓN DE SERVICIOS PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS (PETRÓLEO
CRUDO) EN EL BLOQUE MAURO DÁVALOS CORDERO
(MDC) DE LA REGIÓN AMAZÓNICA ECUATORIANA
SUSCRITO EL VEINTE Y TRES DE NOVIEMBRE DE DOS
MIL DIEZ ENTRE EL ESTADO ECUATORIANO A TRAVES
DE LA SECRETARIA DE HIDROCARBUROS Y ENAP
SIPETROL S.A.

QUE CELEBRAN:
SECRETARIA DE HIDROCARBU.

TES veintiocho (28) de febrero del año dos mil doce, a las quince
inutos, ante mí doctor Fabián Eduardo Solano Pazmiño, Notario

ofiegundo del cantón Quito, intervienen en la celebración de este

pl

0041

instrumento público: por una parte el ingeniero RAMIRO CAZAR AYALA,
en su calidad de Secretario de Hidrocarburos en nombre y representación de la
SECRETARIA DE HIDROCARBUROS conforme se justifica con el
nombramiento constante en el Acuerdo Ministerial número doscientos siete
publicado en el Registro Oficial doscientos cincuenta y ocho de diecisiete de
agosto de dos mil diez, que se agrega a la presente como habilitante; y, por otra
parte el señor EDUARDO TAPIA ALVAYAY, en nombre y representación
de COMPAÑIA ESTATAL CHILENA ENAP — SIPETROL S.A.,
conforme se desprende del poder que se agrega a la presente como habilitante .-
Los comparecientes son de nacionalidad ecuatoriana y chilena, respectivamente,
mayores de edad, domiciliados en esta ciudad de Quito, legalmente capaces para
contratar y obligarse, a quienes de conocerles doy fe por haberme presentado
sus documentos de identificación, y me solicitan elevar a escrituta pública el
contenido de la siguiente minuta: SEÑOR NOTARIO.- Sírvase incorporar en
el protocolo de escrituras públicas a su cargo, una que contenga el siguiente
CONTRATO MODIFICATORIO NÚMERO UNO AL CONTRATO
MODIFICATORIO A CONTRATO DE PRESTACIÓN DE SERVICIOS
PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
(PETRÓLEO CRUDO), EN EL BLOQUE MAURO DÁVALOS
CORDERO (MDC) DE LA REGIÓN AMAZÓNICA ECUATORIANA
suscrito el veintitrés de noviembre de dos mil diez, contenido en las siguientes
cláusulas: PRIMERA.- COMPARECIENTES: Para la suscripción de este
contrato modificatorio número Uno comparecen: por una parte el Estado
ecuatoriano por intermedio de la Secretaría de Hidrocarburos, en adelante la
“Secretaría”, representada por el ingeniero Ramiro Cazar Ayala, de conformidad
con el nombramiento constante en el Acuerdo Ministerial número doscientos
siete publicado en el Registro Oficial doscientos cincuenta y ocho de diecisiete

de agosto de dos mil diez, y, por otra la compañía estatal chilena ENAP
0042
SIPETROL S.A., conocida en el Ecuador por su nombre comercial SIPEC, en
adelante “SIPEC” o la “Contratista”, representada por el señor Eduardo Tapia
Alvayay, de nacionalidad chilena en su calidad de apoderado general en el
Ecuador de dicha compañía, de conformidad con el poder que se incorpora
como habilitante.- SEGUNDA.- ANTECEDENTES: Dos punto uno. Con
fecha veinte y tres de noviembre de dos mil diez, el Estado ecuatoriano a través
de la Secretaría de Hidrocarburos y SIPEC suscribieron el Contrato
Modificatorio a Contrato de Prestación de Servicios para la Exploración y
Explotación de Hidrocarburos (Petróleo Crudo), en el Bloque Mauro Dávalos
Cordero (MDC) de la Región Amazónica Ecuatoriana, inscrito en el Registro de
Hidrocarburos de la Secretaría de Hidrocarburos el quince de diciembre de dos
mil diez, a folios mil veinte y seis (1026) al mil cuatrocientos dieciséis (1416), en
el que tomando como base la realidad existente y las nuevas inversiones
comprometidas por ENAP SIPETROL Sociedad Anónima, las partes
acordaron, entre otras cosas, las tarifas a pagarse por la Secretaría de
Hidrocarburos por los servicios de SIPEC, las mismas que se fijaron en las
cláusulas QUINCE PUNTO TRES y QUINCE PUNTO CUATRO A del
Contrato Modificatorio. Dos punto dos.- El artículo treinta y uno A de la Ley
de Hidrocarburos establece: “Si conviniere a los intereses del Estado, los
contratos para la exploración y explotación de hidrocarburos podrán ser
modificados por acuerdo de la partes contratantes y previa aprobación del

Ministerio Sectorial.” Dos punto tres.- El artículo cincuenta del Reglaménto de

Aplicación de la Ley Reformatoria a la Ley de Hidrocarburos,
Registro Oficial trescientos treinta de veintinueve de movieral re de dos mil diez
modificaciones contractuales a laS que sé llegue por acuerdo de

299

1 afectar obligaciones domain de la Constitución de la

% podrán involucrar ásuntos de carácter técnico, económico,

ladala: Estas modificaciones se implementarán a través de

0043

contratos adicionales o modificatorios y podrán aplicarse a todos los contratos
de exploración y explotación de hidrocarburos o sustancias asociadas, de
industrialización y transporte”. Dos punto cuatro.- El artículo cincuenta y uno
del Reglamento de Aplicación de la Ley Reformatoria a la Ley de
Hidrocarburos, publicado en el Registro Oficial trescientos treinta de
veintinueve de noviembre de dos mil diez establece que todos los contratos
modificatorios o adicionales, deben ser recomendados por el comité (COLH) y

pueden versar, entre otros sobre los siguientes aspectos: ... Tres. Contratos

modificatorios que involucren cambios en la forma contractual, o en los
términos económicos, o en los plazos, o en las inversiones tendientes al

descubrimiento de reservas O al aumento de la producción, o en general, en los

punto cinco.- La cláusula TREINTA Y DOS PUNTO SEIS del contrato

demás casos previstos en la ley, las bases y en los contratos originales. Dos

modificatorio establece que habrá lugar a la negociación y suscripción de
contratos modificatorios a este contrato modificatorio previo acuerdo de las
partes conforme lo previsto en la Ley aplicable. Dos punto seis.- La cláusula
CUATRO PUNTO CINCO “No Discriminación”, de los contratos
modificatorios establece que la Secretaría, en la interpretación y ejecución de
este contrato modificatorio considerando las particularidades de cada caso,
garantizará un tratamiento no discriminatorio a todos los contratistas de
prestación de servicios para la exploración y explotación de hidrocarburos que
hubieren suscrito sus respectivos contratos de conformidad con el artículo
dieciséis de la Ley de Hidrocarburos y al amparo de la Disposición Transitoria
Primera de la Ley Reformatoria a la Ley de Hidrocarburos y a la Ley de
Régimen Tributario Interno, publicada en el Registro Oficial Suplemento
doscientos cuarenta y cuatro de veintisiete de julio del dos mil' diez. Dos punto
siete.- La cláusula TREINTA Y DOS PUNTO SEIS PUNTO UNO de los

contratos modificatorios referidos en la cláusula anterior suscritos con las

Contratistas, en virtud de la Disposición Transitoria Primera antes referida,
establece que en caso de celebración de contratos modificatorios en los cuales se
varíen por circunstancias técnicas o económicas en un porcentaje igual o
superior al veinte y cinco por ciento del total de las inversiones para el Plan de
Actividades (Anexo B) las actividades e inversiones comprometidas, se deberá
modificar proporcionalmente la tarifa correspondiente. Dos punto ocho.- El
Contrato Modificatorio suscrito para el Bloque MDC, cuenta con un Anexo (65
en donde constan las actividades de recuperación mejorada comprometidas, ya
que a la fecha de suscripción del contrato la compañía ya había realizado un plan
piloto. Adicionalmente en el contrato suscrito no se precisó el porcentaje de
inversiones significativas referido en la cláusula TREINTA Y DOS PUNTO
SEIS PUNTO UNO. Por consiguiente y en virtud de lo dispuesto en la cláusula
CUATRO PUNTO CINCO del Contrato Modificatorio, se considera justo y
equitativo que el porcentaje de inversiones significativas que da lugar a un ajuste
de tarifas sea del veinte y cinco por ciento y que al referirse a los anexos de Plan
de Actividades se debe incluir todos los anexos. Dos punto nueve.- El Plan de
Actividades Adicionales del contrato modificatorio contempla la realización de
las actividades descritas en dicho plan con inversiones referenciales de
CINCUENTA Y NUEVE MILLONES CUARENTA Y CINCO MIL
DÓLARES DE LOS ESTADOS UNIDOS DE AMÉRICA (USD. 59045.000)
para un potencial incremento de quince millones setecientos mil barriles de
petróleo crudo (15'700.000 MMBLS) sobre la producción 0 sin
actividades adicionales. Esta producción estimada, a MDC, sin
inversiones adicionales, es la que se detalla en la Cuíva Ea de Producción que
se incorpora al presente documento A UNO. Dos

ntratista con fecha cipito de abfll de dos mil once mediante

UNO CUATRO/OCHO - DOS MIL ONCE expuso la

gue MDC y propugo a la Secretaría de Hidrocarburos realizar

==
0045
nuevas actividades a su costo y riesgo y requirió la modificación de las tarifas
incluidas en la cláusula décimo quinta del Contrato Modificatorio. Dos punto
once.- La Contratista con fecha veintinueve de julio de dos mil once mediante
oficio número SG — DOS OCHO NUEVE - DOS MIL ONCE nuevamente
propuso realizar actividades adicionales que implican inversiones significativas
cuyo valor referencial es superior en un veinticinco por ciento a las que constan
en el Contrato: Modificatorio. Estas actividades adicionales se encuentran
descritas en el ANEXO NUMERO DOS de este contrato modificatorio, que
sustituye al ANEXO C del contrato suscrito el veinte y tres de noviembre de
dos mil diez. Dos punto doce.- La Contratista con fecha uno de noviembre de
dos mil once mediante oficio número SG - CUATRO CUATRO CUATRO -—
DOS MIL ONCE, como alcance a su comunicación de cinco de abril de dos
mil once, puso en consideración de la Secretaría de Hidrocarburos, datos
actualizados relacionados con los montos de inversión, así como información
vinculada con la curva de producción incremental derivada de la recuperación
secundaria. Dos punto trece.- El Comité de Licitación Hidrocarburífera en
sesión de diecinueve de octubre de dos mil once mediante Resolución número
COLH — CERO CERO DOS UNO -— DOS MIL ONCE - DIECINUEVE —
DIEZ — DOS MIL ONCE, designó a la comisión de análisis y evaluación de la
propuesta efectuada por la compañía SIPEC para la modificación de la tarifa del
Bloque MDC, con la finalidad de presentar el correspondiente informe técnico-
económico y legal respecto al pedido efectuado por dicha compañía. Dos
Punto catorce.- Con fechas veintisiete de octubre, uno, dieciocho, y veinticinco
de noviembre de dos mil once se mantuvieron reuniones de trabajo entre la
Comisión de Análisis de Conveniencia y SIPEC en las que se evaluaron las
nuevas inversiones propuestas. Dos punto quince.- Con fecha diecinueve de
diciembre de dos mil once, mediante Oficio CUATRO CUATRO SIETE UNO
- SH -— SCH — ULG - DOS MIL ONCE, la Comisión de análisis y evaluación
de la propuesta efectuada por la compañía SIPEC para la modificación de la
tarifa del Bloque MDC, presentó al Comité de Licitación Hidrocarburífera, el
informe de conveniencia; en donde se concluyó: una vez realizado el análisis
legal, técnico y económico, la comisión considera que la propuesta de ajuste de
la tarifa por producción incremental presentada por la empresa SIPEC es
conveniente y beneficiosa económicamente para el Estado ecuatoriano, ya que
el incremento de reservas adicionales es del orden de un millón quinientos
treinta y cinco mil ciento sesenta y nueve barriles (1535.169 barriles) durante la
vigencia del contrato y recomendó que el valor de la tarifa por producción
incremental a la curva base, fruto de recuperación mejorada por las actividades
adicionales del Anexo C sea de DIECIOCHO DÓLARES CON TREINTA Y
OCHO CENTAVOS (US. $ 18.38), tarifa que aplicará para producciones
superiores a las contempladas en la Curva Base de Producción que consta en el
ANEXO NUMERO UNO. Esta tarifa para la producción incremental
considera la nueva tasa impositiva de veinticuatro por ciento, veinte y tres por
ciento y veinte y dos por ciento (24%, 23% y 22%) para los años dos mil once,
dos mil doce y dos mil trece en adelante, respectivamente del Impuesto a la
Renta. Dos punto dieciséis.- El Comité de Licitación Hidrocarburífera
(COLH) mediante Resolución número COLH — CERO CERO DOS NUEVE
- DOS MIL ONCE — DOS SEIS - UNO DOS - DOS MIL ONCE del veinte

y seis de diciembre del dos mil once, solicitó la ampliación del informe de

conveniencia presentado. Dos punto diecisiete.- Mediante oficio-Aámero

0047

elaboración del proyecto del Contrato Modificatorio Número Uno a Contrato
de Prestación de Servicios para la Exploración y Explotación de Hidrocarburos
en el Bloque Mauro Dávalos Cordero (MDC) de la Región Amazónica
ecuatoriana; el que debe ser revisado y consensuado con los asesores de los
miembros del Comité de Licitación Hidrocarburífera (COLH). Dos punto
diecinueve.- Con fecha nueve de enero de dos mil doce, mediante Oficio
UNO CINCO TRES - SH — SCH ¿ULG - DOS MIL DOCE la Comisión
remitió a los miembros del Comité de Licitación Hidrocarburífera (COLH) la
minuta del Contrato Modificátorio Número Uno. Dos punto veinte.- El
Comité de Licitación Hidgocarburífera (COLE) en sesión de siete de febrero de
dos mil doce medianjé Resolución número COLH —-CERO TRES UNO —
CERO SIETE — CERO DOS - DOS MIL DOCE acogió y aprobó el informe

técnico, legal $

£conómico presentado por la Comisión de Análisis de
Conveniencia, cón la finalidad de modificar la Tarifa para Producción

Incfémental Fruto de Recuperación Mejorada, establecida en la cláusula quince

punto cuatro A del Contrato Modificatotio a Contrato de Prestación de
Servicios para la Exploración y Explotación de Hidrocarburos (Petróleo Crudo)
en el Bloque Mauro Dávalos Cordero (MDC); acogió y aprobó el texto de las
modificaciones contractuales y los anexos al Contrato Modificatorio; y
recomendó al Ministro de Recursos Naturales No Renovables la aprobación de
las negociaciones, modificaciones, proyecto de contrato modificatorio y los
anexos de este Contrato Modificatorio Número Uno. Dos punto veintiuno.-
El Ministro de Recursos Naturales No Renovables, mediante Resolución
seiscientos setenta de veinticinco de febrero de dos mil doce, autorizó al
Secretario de Hidrocarburos la suscripción de este Contrato Modificatorio
Número Uno. TERCERO.- DEFINICIONES: Son las que constan-en el
Contrato Modificatorio a Contrato de Prestación de: Servicios para la

exploración y explotación de hidrocarburos (Petróleo Crudo), en el Bloque
048

Mauro Dávalos Cordero (MDC) de la Región Amazónica Ecuatoriana suscrito
el veinte y tres de noviembre de dos mil diez y adicionalmente las siguientes:
Tres punto uno.- CONTRATO MODIFICATORIO NÚMERO UNO.-
Es este Contrato Modificatorio, incluido sus documentos habilitantes y anexos.
Tres punto dos.- CURVA BASE.- Es la producción de Petróleo Crudo
proveniente del Bloque Mauro Dávalos Cordero (MDC) que se encuentra
establecida en períodos mensuales y diarios según el Anexo número uno a este
conttato modificatorio, Número Uno y que sirve de fundamento para establecer
la producción incremental para la que aplicará la tarifa contemplada en la
cláusula QUINCE PUNTO CUATRO A (154 A). CUARTA.-
MODIFICACIÓN CONTRACTUAL: Con los antecedentes expuestos las
Partes acuerdan a través de la suscripción del presente instrumento: Cuatro
punto uno.- Modificar la cláusula TREINTA Y DOS PUNTO SEIS PUNTO
UNO, del contrato modificatorio suscrito el veinte y tres de noviembre de dos
mil diez, a fin de que sea igual a los contratos modificatorios suscritos al amparo
de la Disposición Transitoria Primera de la Ley Reformatoria a la Ley de
Hidrocarburos y a la Ley de Régimen Tributario Interno, publicada en el
Registro Oficial Suplemento doscientos cuarenta y cuatro de veintisiete de julio
del dos mil diez, y para que refleje la realidad del contrato modificatorio del

Bloque MDC que contiene un ANEXO C, en donde constan las actividades

comprometidas por la contratista. Por consiguiente, la Cláusula modificada dirá:

“TREINTA Y DOS PUNTO SEIS PUNTO UNO.- En caso de celebracióf' de

0049

CUATRO A del Contrato Modificatorio, la misma que a partir de la suscripción
de este Contrato Modificatorio Número Uno será de DIECIOCHO
DÓLARES CON TREINTA Y OCHO CENTAVOS (U.S. $ 18.38) por barril.
Esta tarifa para la producción incremental considera la nueva tasa de Impuesto a
la Renta vigente a partir de dos mil once y sus ajustes anuales. Cuatro punto
tres.- También acuerdan las Partes incorporar como parte del Contrato
Modificatorio suscrito el veinte y tres de noviembre de dos mil diez las
definiciones de CONTRATO MODIFICATORIO NÚMERO UNO, CURVA
BASE y los ANEXOS UNO (CURVA BASE) y “ANEXO DOS
(ACTIVIDADES COMPROMETIDAS E INVERSIONES ESTIMADAS
QUE SUSITIUYEN AL ANTERIOR ANEXO C) de este Contrato
Modificatorio Número Uno que se refieren a la Curva Base de producción y a
las nuevas actividades comprometidas e inversiones estimadas. QUINTA..-
EFECTO MODIFICATORIO: Este CONTRATO MODIFICATORIO
NÚMERO UNO modifica solamente la tarifa referida en la cláusula QUINCE
PUNTO CUATRO A, la cláusula TREINTA Y DOS PUNTO SEIS PUNTO
UNO del contrato modificatorio, y los anexos y definiciones pertinentes para la
aplicación de dicha tarifa (incluyendo el nuevo ANEXO C en el que constan las

actividades comprometidas), que serán parte de este contrato modificatorio

Número Uno, manteniéndose inalteradas las demás cláusulas del Contrato

Modificatorio suscrito entre las partes el veinte y tres de noviembre de dos mil

diez. SEXTA.- DOCUMENTOS HABILITANTES: Son documentos

habilitantes de este Contrato Modificatorio Número Uno y se protocolizan

como tales, los siguientes: Seis punto uno.- El Acuerdo Ministerial

DOSCIENTOS SIETE publicado en el Registro Oficial DOSCIENTOS

CINCUENTA Y OCHO de diecisiete de agosto de dos mil diez que contiene el
nombramiento del Secretario de Hidrocarburos. Seis punto dos.- Copia

certificada del poder que acredita la representación legal de la contratista. Seis
punto tres.- Certificados que acreditan la existencia legal de la Contratista en el
Ecuador. Seis punto cuatro.- Resolución número COLH — CERO CERO
DOS UNO — DOS MIL ONCE - UNO NUEVE -— UNO CERO - DOS MIL

ONCE de diecinueve de octubre de dos mil once, con la cual el Comité de
Licitación Hidrocarburífera designa a la comisión de análisis y evaluación de la
propuesta efectuada por la compañía ENAP -— SIPETROL para la
modificación de la tarifa del Bloque MDC. Seis punto cinco.- Resolución
número COEH. CERO TRES UNO - CERO SIETE — CERO DOS - DOS
MIL DOCE del: lete de febrero de dos mil doce, del Comité de Licitación

Hidrocarburífer OLH), mediante la cual acogió y aprobó el informe técnico,

legal y económico favorable para los intereses del Estado ecuatoriano, con la
finalidad de modificar la Tarifa para Producción Incremental Fruto de
Recuperación Mejorada; acogió y aprobó el texto de las modificaciones

contractuales y los anexos al Contrato Modificatorio a Contrato de Prestación

de Servicios para la Exploración y Explotación de Hidrocarburos (Petróleo

Crudo) en el Bloque Mauro Dávalos Cordero (MDC) de la Región Amazónica
Ecuatoriana; y recomendó al señor Ministro de Recursos Naturales No
Renovables la celebración de este Contrato Modificatorio Número Uno. Seis
punto seis.- Resolución número seiscientos setenta del veinticinco de febrero
de dos mil doce del Ministro de Recursos Naturales No Renovables, mediante la
cual autoriza al Secretario de Hidrocarburos la suscripción de este Contrato

Modificatorio Número Uno. SÉPTIMA.- DOCUMENTOS.

ero Uno los

Anexo DOS
0051

Coello Velásquez, con matrícula profesional número diecisiete — dos mil siete —
trescientos tres del Foro de Abogados, la misma que queda elevada a escritura
pública con todo su valor legal, para su otorgamiento se observaron todos los
preceptos legales del caso, y leída que les fue íntegramente la presente a
los comparecientes por mi el Notario, ellos se ratifican y firman conmigo en

unidad de acto de todo lo cual doy fe.-

42)
Z A
A

__INGRAMIRO CAZAR AYALA
cc /AOSIAE SIS
SECRETARIO DE HIDROCARBUROS

SR. EDUARDO TAPM ALVAYAY
AS

APODERADO GENERAL DE ENAP SIPETROL S.A.

es

DR. FABIAN EDUARDO SOLANO PAZMIÑO
NOTARIO VIGESIMO SEGUNDO
DEL CANTON QUITO
Ministerio de
Recursos Naturales
No Renovables

GOBIERNO NACIONAL DE
4 LAREPOBLICA DEL ECLADOR.

ACUERDO No. 24?

EL MINISTRO DE RECURSOS NATRALES NO RENOVABLES
CONSIDERANDO

NS QUE elrumeral 1 del artículo 154 de la Constitución de la República del

Ecuador, el articulo 'f-de-la Ley Reformatoria a la Ley de Hidrocarburos;

y, el artículo 17 del Estatuto del Ri

e imen Jurídico y Administrativo de la
Función Ejecutiva, faculta “al Ministro de Recursos Naturales No
—Renovables-como funcionario encargado de la ejecución de la política

> hidrocarburífera a expedir Acuerdos Ministeriales que requiera su

gestión;

QUE la Constitución de la República del Ecuador, publicada en el Registro
Oficial No. 449 el 20 de octubre de 2008, en el numeral Il del Art. 261
dispone que el Estado central tendrá competencias exclusivas sobre los
recursos energéticos, minerales, hidrocarburos, hídricos, biodiversidad y

recursos forestales;

> QUE el artículo 6 de la Ley Reformatoria a la Ley de Hidrocarburos publicada
en el Suplemento del Registro Oficial No. 244 de 27 de julio del 2010,

crea la Secretaría de Hidrocarburos y establece como Representante

Legal de éste Organismo al Secretario de Hidrocarburos, quien será

designado por el Ministro Sectorial; Y,

QUE la disposición transitoria cuarta de la Ley Reformatoria de Hidrocarburos,
dispone que “hasta que se expidan los reglamentos para la aplicación de
A esta Ley, el Ministro Sectorial expedirá las normas temporales que

en el País.

fueran necesarias para el desarrollo de las actividades hidrocarburíferas

EN EJERCICIO, de la facultad que le confiere el numeral 1 del artículo 154 de
la Constitución de la República del Ecuador, el artículo 6 de la Ley

Reformatoria a la Ley de Hidrocarburos;
Régimen Jurídico y Administrativo de la Función Ejecutiva.

k al me o
a intró da

STERIO DE RECURSOS MATE
an ERODE NECIOS
LO CER

+ SESTION Y CUSTODIA DZ OCUMENMCION
Página 1 de 2 Anibal Rósero V, :

, el artículo 17 del Estatuto del

Ramiro Cazar Ayala como Secretario de
o tal virtud deberá cumplir todas las obligaciones
le Hidrocarburos, especialmente en las constantes en el
continuación del Art. 12 de la Ley de Hidrocarburos,
la Ley Reformatoría a la Ley de Hidrocarburos, publicada:

A

A
Ministerio de
Recursos Naturales
No Renovables

ess
GOBIERNO NACIONAL DE
LA REPÚBLICA DEL ECUADOR 3

en el Suplemento del Registro Oficial No. 244 de 27 de julio del 2010, así como
las demás conferidas en virtud de dicha Ley Reformatoria.

Art. 2. Disponer a todos las unidades administrativas de este Ministerio
Sectorial que brinden toda la colaboración necesaría a la Secretaria de
Hidrocarburos y a su representante legal durante el proceso de estructuración
jurídica y administrativa de dicha entidad.

Art. 3.- El señor Secretario de Hidrocarburos informará periódicamente a este
Despacho Ministerial, sobre las actividades cumplidas en el ejercicio de sus
funciones y mantendrá la necesaria coordinación con este Ministerio y con
otras entidades para el correcto desempeño de su encargo.

Art. 4.- El presente acuerdo ministerial entrará en vigencia a partir de su
expedición, sin perjuicio de su publicación en el Registro Oficial.

Comuniquese y publiquese.-

a en la ciudad de San Francisco de Quito, D. M., a

Wils pa
Mi o

MA O
1) RECURSOS NATURALES NO RENOVABLES

Y CL 2 POCUMENTACION
Anibal Rogero Y.

Página 2 de Z

REPUBLICA DEL ECUAD:
11 GENERAL DE REGISTRO Civ De

(ION Y CEDULACION

E REPÚBLICA DEL ECUADOR
AE) CONSEJO NACIONAL ELECTORAL

CERTIFICADO DE VOTACIÓN
ÉNDUM Y CONSULTA POPULAR 07/08/2041

1703272417 =Ñ
CÉDULA

CAZAR'AYALA ANIBAL RAMIRO

=
==

PICHMICHA. uno.

ProVIIcIA csnón

DENALCAZAR
PARNIOGUIA
VALDIVIESO CUEVA —

COPIA: TRIGESIMA CUARTA

DELA ESCRITURA DE:  PROTOCOLIZACION DE REVOCATORIA Y OTOR-
GAMIENTO DE PODER GENERAL

OTORGADA POR: ENAP SIPETROL S.A.

A FAVOR DE: SR. EDUARDO TAPIA ALVAYAY
22 DE ENERO 2010
Els

CUANTÍA: INDETERMINADA

30

casiLLERO JuDiciaL 2597 BUSTAMANTE Y BUSTAMANTE tezeroNO 562. 0385
- ESTUDIO JURÍDICO Oy DO Hopda,

QUITO - ECUADOR

SEÑOR NOTARIO.-

Solicito se sirva Protocolizar en el Registro de Escrituras Públicas a su cargo la Escritura
Pública de Protocolización de Revocatoria y otorgamiento de Poder General de ENAP
SIPETROL S.A. a favor del señor Eduardo Tapia Alvayay, la copia de la cédula de
identidad y censo del mismo.

Atentamente,
oa AA ES
O zo y )
Es e
AA

Karen Burbano Salazar
MAT. 12300 CAP. +

NOTARIA TERCERA

DEL CANTON QUITO >

ESCRITURA No: 2041.- DOS MIL CUARENTA Y UNO

COPIA: TRIGESIMA SEXTA CERTIFICADA

DE LA ESCRITURA DE: PROTOCOLZACION DE REVOCATORIA DE PODER
ENAP SIPETROL S.A. A
SR.ROBERTO JORGE MOCLEODG
Y PODER GENERAL

OTORGADA POR: ENAP SIPETROL S.A.

AFAVORDE: SR EDUARDO ALEJANDRO TAPIA ALVAYAN —
Y DOCUMENTOS DE
04 DE NOVIEMBRE DEL 2008

Quito, a de __ "Y? de200 *

DR. ROBERTO SALGADO SALGADO... ls '
; A ARÍA
NOTARIO (NOTA!

ha
IS J ESCRITURA NÚMERO: DOS MIL CUARENTA Y UNO 204)
NOTARIA . ¡Quad
TERCERA : -

QUITO, 27 DE, MARZO DEL AÑO 2.009

PROTOCOLIZACIÓN DE:

REVOCATORIA DE PODER GENERAL
OTORGADO: POR:
ENAP SIPETROL S.A.
A FAVOR DE:
ROBERTO JORGE MCLEOD GLASINOVIC

OTORGAMIENTO DE PODER GENERAL
OTORGADO POR:
ENAP SIPETROL S.A.
A FAVOR DE;
"EDUARDO ALEJANDRO TAPIA ALVAYAY

CON SUS RESPECTIVAS RAZONES, PUBLICACION EN

INSCRIPCION EN EL>
REGISTRO MERCANTIL Y EN EL MINIST

EL DIARIO LA HORA,

MINAS Y PETROLEOS-

Dir.: Jorge Washington + 718 y Av. Amazonas, Edif. Rocafuerte, Sto. piso,
É Telefax: 252 0214 = 232 8969 = 255 8336 + 250 0086

email: principal O notariaterceraquito.com

NOTARIAESCRITURA NÚMERO:

TERCERA

En
¡sel

DR, ROBERTO SALGADO SALGADO

NOTARIO

003€ SE

MIL SETECIENTOS CINCUENTA

(1758).

QUITO, 16 DE MARZO DEL AÑO 2.009

PROTOCOLIZACIÓN DE:

REVOCATORIA DE PODER GENERAL
OTORGADO POR: *
ENAP SIPETROL S.A.
A FAVOR DE:
ROBERTO JORGE MCLEOD GLASINOVIC

OTORGAMIENTO DE.-PODER GENERAL
OTORGADO “POR:
ENAP SIPETROL S.A.
A FAVOR DE:
EDUARDO ALEJANDRO TAPIA ALVAYAY,
CON SU RESPECTIVA PUBLICACION EN El
DIARIO LA HORA

CUANTÍA: INDETERMINADA

DI: 2 COPIAS
Epi

Dir: Jorge Washington + 718 y Ay. Amazonas, Edif. Rocafuerte, Sto! piso, Of. 55 //
Telefax: 252 0214 « 252 8969 = 255 8336 +» 250 0086

email: principalOnotariaterceraquito.com

0960

SEÑOR NOTARIO: y
Solicito se sirva protocolizar en el registro de escrituras públicas a su cargo la publicación
realizada en la Revista Judicial del Diario La Hora con fecha 13 de marzo de 2009

correspondiente a la Revocatoria del Poder General otorgada al Señor Roberto Mc Leod

y el Otorgamiento del Poder General concedido a favor del Señor Eduardo Tapia por la
Compañía ENAP SIPETROL S.A. (entes denominada Sociedad Internacional Petrolera

S.A.).

Atentamente,

Karen Burbano Salazar
MAT. CAP. 12300

0061 NOTAR si

ESCRITURA NUMERO! cuAmRDCIENTOS TREINTA Y

NOTARIA
TERCERA

QUITO, 20 DE ENERO DEL AÑO 2.00

- REVOCATORIA DE PODER GENERAL

OTORGADO POR: E
ENAP SIPETROL S.A:

e Jal
A FAVOR DE:

ROBERTO JORGE, MACLEOD GLASINOVIC
cs a
OTORGAMIENTO -DE PODER GENERAL

. OTORGADO POR:
ENAP .SIPETROL S.A.
A FAVOR DE;
EDUARDO: ALEJANDRO TAPIA “ALVAYAY

CUANTÍA: INDETERMINADA

DI: 4 COBYAS

oido

Telefax: 252 0214 0 1252 8969 » "255 8336 . 250 0036
email: principal E notatisterceraquito.com

SEÑOR NOTARIO:

Solicito. se protocolicen los documentos correspondientes a la Revocatoria y
Otorgamiento del Poder General del Señor Eduardo Alejandro Tapia Alvayay otorgados
por la Compañía ENAP SIPETROL S.A. (antes denominada Sociedad Interfacional
Petrolera S.A.) por medio de Escritura Pública ante la Notaria Segunda de Santiago de
Chile la Abogada María Gloria Acharan Toledo el 17 de diciembre de 2008. * y

Atentamente,

MAT. CAP. 12300

+30 y038g -

E A
"MARA GLORIA ACHARAN “TOLEDO 6063 “303858 * NOTARIO":
SANTIAGO , : : i
¿[REPERTORIO N? 33.436. + MOR

ad

y 2 ENAP'SIPBETROL S.A.

MCLEOD GLASINOVIC, ROBERTO JORGE E OTRO +]

HA 5 A A

EN SANTIAGO, REPUBLICA DE CHILE, adiecisiete de Dictembte
, E año dos mil ocho, ante mí, MARIA GLORIA ACHARAN-TOLED(
E 17/Abogado, Notario Público Titular. de la- Cuadtágésima Segund
1e| Notaría de Santiago, con oficio en calle. Matías Cousiño núme!
1[ciento cincuenta y cuatro,* comparece: don NELSON MUNC
20 GUERRERO, chileno, casado, geólogo, cédula nacional d
zalidentidad número ocho millones noventa mil seiscientos un
22 guión tres, en su carácter de. Gerente General: y e
231representación según se acreditará de ENAP SIPETROL SÁ e
a1Jadelante * “La Mandante”, ambos, domiciliados en (Avenid
2s Vitacura número dos mil setecientos, treinta y seis, piso ocho, €
Ek compareció ma or de edad quién acreditó su identidad co

alla cédula antes indicada, * expone: PRIMERO: ENAP .SIPETRO

28/S,A., poses en el Ecuador una sucursal denominada. ieda:
29 Internacional Petrolera S.A. (actualmente en procey Sel bl

30lde nombre a ENS SIPETROL S. A! 010 en PASEO La.Sút

nd

a noventa” y dos.

se encueftra meñe: domiciliada: en el Ecuador. ségún-

Resolución número noventa y dos punto! uno. punto
uno” pata uno: punto - «dieciséis ochenta y tres emitida por la q, .

|
istro Mercantil A

Superintendericia de Compañías e inscrita.en el Reg

¿|del Cantón” Quito “con “fecha. cinco de noviembre de mil

novecientos noventa -y : gs.
TDuros con fecha diez de noviembre de. mil noveciéntos

Ye ante la Dirección Nacignal de | >

m

2 Hidroca
b)* -Mediánte Escritura pública” otorgada” ante eli--

Notario: “Tercero: del. “Cantón. Quito, Doctor, Roberto Salgado

edo, sel: hece'de- diciembre-deLdos'til dos, se protocolizó fa ls EE (
protocolización: de: la Centésimo

Directorio, de: ENAP: ASIPETROL'S, ¿Bos

wo

copid: “certificada de la

23 Cuadragésima Sexta sesión” de
“la que se desigñaba Apoderado: enel «de La Sucursal ar.

¡[Roberto ' Jotge.. ¿Mcleod: Glasinovic. El mencioriado poder, se:

[encuentra inscrito. en el Registro Mercantil del Cantón Quito con Eo E

Fécha diez. de: diciembre del. dos.: -maí, dos y en. ta Dirección.

Nacional de: Hidrócarburos. con fecha diecinueve: de diciembre A
idos mil ¿dós.- SEGUNDO: Por este -acío. “ENAP: SIPEÍROL. S.A,

1o|viene en revocar integramente el: Poder, General ótorgado a favor

del señor Roberto Jorge McLeod 'Glasinoyic para represéntar en:

2¡jEcuador, a La: Sucursal, y en consecuéncia.. quedan. reyocadas

todas Y ¿ada una de las facultades otorgadas at

Apoderado General, esta E. surtirá efecto nica

OS

y”
08

LG

olar te Apoderado. General, con-las 5

30 atribuciones hay facultades: aye De conformidad;

e
: . 1
3 12jadjudicaciones,. comprometer el Eta. .en árbitros, abs ¡le
IS
s

MARIA! GLORIA ACHARAN TOLEDO

ñ Sucursal, todos los actos y. hegoclos Jurídicos que deban estaban
s|otorgadas-a.los.procurádores-según-el-artículo-cuarenta-y-o

¿objetartas, oponerse. e impugnar «demandas, .sentenc s

0065

NOTARIA N? 42-
SANiASO

sjjApoderado General para que rósia .en ie

«Sucursal; b) Llevar a cabo, a nombre y en representación

s|y surtir efecto dentro del territorio del Ecuador o del extranjero.

Celebrar contratos y asumir.todas las prerrogativas y facultad.

alde! Código de Procedimiento Civil del Ecuador, Incluso, 8 t

oJotras, presentar de «Contestar. Memandas, . presentar - -prueb

otorgar recibos por ellos. Estas facultades puede: ejercerlas an

s|[cualquier corte, tribunal o) autoridad administrativa. 5) Presenta:
prjofrecer, - suscribir, ' So reconocer,* entregar y notarizc

ajcualquler solicitud, documento o instrumento, y realizat cualquie

acción legítima" en pro.de los intereses de La Mandante.. d) E
Apoderado General está autorizado a delegar este poder en si
totalidad o en parte auna a más personas. Cuando el Apoderadi

General delegars: «este; poder, se entenderá que'se reserva li

autoridda que “se le otorga para su Aielo cuando lo consider:
aconsejable, sin. perjuicio de la+* delegación, salvo cuand
expresamente indique que no se reserva dicha facultad. e) Le

Mandante Storga al Apoderado General todos”“los. podere

necesarios" para el cumplimiento .Sabal «de! q general

facultad, eso no implicará que el Apoderado Generale

poders: negesarios por lo tanto, ecc

ÓN

5

7

pueda cumplir correctamente con este Poder General. 9) Este

: reprosontación.de.Enap- Sipetrols. “A. conita de la-esoittura: pública

Ea z de Ñ e
lo haría. por e misma. En Se. Aleradl además, al

Asadeiádo General los más amplios poderes con él fin de que

poder regirá indefinidamente; sin embargo; La Mandante se

reserva el derecho a revocar en todo o en parte, el próterite

poder en cualquier mómento, revocando las res sctivas

facultades del Apoderado: General, así como tamblén cua guler
A CUARTO? ta peroñéna a

de don Nelson Muñoz Guerrero, * para comparecer en

otorgada con techa dlecisóls de Junio- -de des mil EneS. otorgada
en la Notaría de Santiago de don-—Patriclo' zotaivat Mackenna,

Hrisciita -a fojas treinta y «dos: e cudtreciontas una, número.
velntitrós mil clento cincuenta y tres en el Registro: de Comercio de
Santiago correspondiente al: año: dos mil cinco, copla flel de la
cual he tenido a la vista, no 'se. insérta por- ser. conocida del
¡compareclente y del: “Notario. que autoriza. En “comprobante - y
previa lectura, el compareclente se ratifica y fima.- La presente

escritura, se encuentra anotada en el Libro «de Repertorjo, de y

Instrumentos Públicos de esta Notaría con esta misma fegHKa.- Se

da copla, Doy Fe.-

o de usticia de Ci
A0ten dad de la ¿foma da

: Arc. 2008
AN

ÑN ñd CedlaS

: 8090 6O!- -3 : y

S S A >
EL > na 1. wa LAGOS/FRAGA J:
9 Es Al “E 8 tar de L y onss /
AS pan
¿Ey a

A - Legalizadp pl Minato da lada CUnisd Hrbria bo Bra
o . e. SS
: E

10 DEL ECUADOR á

Autenticación N%
El suscrito caro que la firms qua anisceda
: ends la qua LOs en todas sus

Partida srancetañia: E
perechos cobrados. US S -=
al

fotostática que antecede y que obre

(s) útiles), sellada y rubricada por el
he tenido a la vista,

CERTIFICO: Que la copia
De Cies foja
suscrito notario, €S exacta al original que

de lo cual doy 16. 20 ENE 2009

Quito

RAZÓN DE PROTOCOLIZACIÓN: A petición de la Abogada

Karen Burbano Salazar, con matrícula profesional

húmero doce mil trescientos del Colegio de Abogados de
Pichincha, con esta fecha y en siete fojas útiles, se
> _protocolizo en el Registro de Escrituras Públicas de
la Notaría Tercera a mí cargo, la Revocatoria de Poder
General otorgado por ENAP SIPETROL S.Ria favor de
| ROBERTO JORGE ' MCLEOD “GLASINOVIC; y, - otorgamiento de*
| 5 Poder General, otorgado por ENAP SIPETROL S.A., a:
| favor de EDUARDO ALEJANDRO TAPIA ALVAYAY, EEE €
antecede, Ouito, a ivelate: de Értso del año dos mil

a 1
l nueve.- > s |

0069 0UuSa

TA

Es fiel y PRIMERA COPIA CERTIRI
Revocatoria “de Poder General

SIPETROL .S.A., a favor' de ROBERTO

GLASINOVIC; y, otorgamiento de Poder E
¿por ENAP SIPETROL S.A., a favor de EDUARD: RO
¿TAPIA ALVAYAY. Protocólizado hoy ante el , suscrito
_ Notario; Y, en fe de ello la Aia sellada y

e, de enero del áño dos mil

GISTRO MERCANTIL - -

DO

“FDELCANTON QUITO

“SALGADO SALGADO.
SIPETROL S.A." €
ALVAYAY, así como JRIA E BER due sma concedió a favor

, ; OVIG.-¿SOAfjó un extracto para *
e ero 0443.- Se da así

-conservarlo por seisáf
| T. 5077

REPUBLICA DEL ECUADOR | 071
SUPERINTENDENCIA DE COMPAÑIAS

RESOLUCION No, 09,Q.1J. 09. 25:*

Al

DR. MARCELO ICAZA PONCE
INTENDENTE DE COMPAÑIAS DE

CONSIDERANDO: A ogut

QUE junto con la solicitud para su aprobación, se han presentadp/a este
Despacho tres testimonios de la protocolización efectuada ante el Notarid/Tercero
del cantón Quito: el 20 de enero del 2009, que contienen el Poder que ENAP
SIPETROL S.A. confiere al señor Eduardo Alejandro Tapia Alvayay de naclonalidad
chilena; así como la Revocatorla de Poder que aquella dispone en relación al señor
Roberto Jorge Mac Leod Glasinovlc; £ s

QUE el Departamento Jurídico de Concurso Preventivo y Trámites Especiales
“informe favorable sobre la suficiencia del mencionado Poder y Revocatorla de
Poder; y,

En ejercicio de las atribuciones asignadas mediante Resoluciones Nos. ADM-/
08208 de 8 de julio del 2008; y ADM 08234 de 14 de julio del 2008;

A

RESUELVE; : 1
ARTICULO PRIMERO.-, CALIFICAR de suficientes los documentos otorgados: en el
exterior atinentes al Poder, constante en la protocolización referida.

ARTICULO SEGUNDO.- DISPONER que el Registrador Mercantll del cantón Quito: a)
Inscriba el mencionado Poder junto con esta resolución; b) Tome nota de tal
Inscripción al margen de la inscripción del permiso para operar en el Ecuador de la
compañía extranjera ENAP SIPETROL S.A. de 5 de noviembre de 1992; y, c) Slente
las razones respectlvas. z

ARTICULO TERCERO.- DISPONER que la compañía solicite al Registrador Mercantil
del cantón Quito, tome nota de la Revocatorla de Poder, al margen de la Inscripción
del Poder conferido ai señor Roberto Jorge Mac Leod Glasinovic el 18 de junio del
2003. a ¿ o

ARTICULO CUARTO. - DISPONER que el texto integro" del Poder y Revocatoria de
Poder, con las razones respectivas se publiquen, por una vez, en uno de los
perlódicos de mayor circulación en el Distrito Metropolitano de Quito.

CUMPLIDO lo anterior, remítase a este Despacho copla certificada de la
protocolización respectiva.

COMUNIQUESE.- DADA y firmada

PVV/mic

Exp. 47559

_.medjante.Memorando.No..SC.1J.DICPTE.09.024 de -2.de-marzo-del.2009,+ha-emitido +=» ¿fotooo

Gan esta fecha queda INSCRITA la Er
santo Resolucion, bajo el No,— el
del REGISTRO MERCANTIL, Tomo pa
so dá así cumplimiento dispuesto en la
misma, do conformidad a lo estabtecida en
el Decreto 733 del 22 de Agosto de 1973,
publicado en el Registro Gráícial 878 del 29
de Agosto del mismo año.

Quito, al e,

Z Tor RAUL BA VBOR
REGISTRADOR MERCANTIL =
DEL CANTON QUITO.

del

PELI DOT rre rraibanomo los

Penn estas:

255
qE

| HR
pued ejercaras ante guslquler
Lori, buno o aorta sl
mistral 0) Presenta, saca
msc sectas reamen,
entrar y peter mua gules
ARAS, locamento a Inst
menta y resta cule acción.
E an pro de lo Párere
La Mondarto. 4) E Apoderada
Cerrando y be
por ea poe a su lali
En pacta ur y máx personas.
Cuando el Apedurada Gene
delegar esta poder 5a soten:
er qu de Pesar E metan.
ds seda otorga pora za ejerció

sas legalmente revocada.
La a ec ma ot

arctada sn el Libro de opero — Mibola de Podee Cande tera
de rstromentasPábllas dama 8 Dor EMAP SIPETROL SA 2

po
Bistro Metopaltara de Quita,
Mola co eta misma cha love de EDUARDO ALEJANDRO

ARS Sanda
rd a E

E most RECNCDNE De COMPAS En pegas da le dogo — de coa Cop EA AYAN  atacs. ees

Sas pe As o E E

e RR A Hay tema yaa Indique que a 98 rusarra dicha Certifica la autenticiónd de la Sos mimueras
Ea AU o penas” El

DA COmPOMcn II Ri

Pa re] Conrad mr EAN GO

iria proque CUATROCIENTOS TREINTA Y — irtambandasa su dl cata poses. Po ENAPSIPETROA SA e de

Lerrj dee uno (431) ma hraca mención expresa de vna Cola: E 090.501-3 ENAP SIPETROL 34,2 tovor

a o a A tn sia ONE ORO |

els plenos a de devil canción ds Td ma le e e cha leo DIG 0OA  =. GLASIMOVICE y. otorgamiento

E ea ra AESCRTOMA DE pag pame poco ART Ep |

ario CE a el: E encon: OIR NO EDO

dede 3d TO CTORGADO Om: RATE lilas ch EoUAIDO ALCINCO TAPA l

rebase izada a DIAPSIPETROL SA. Se otorga, ademér, al Apoderado. — Autenticación Na. 1760/04. ALVAYAL Protecolizado hay anta |

100%: y boa autos ao! AFIVORDE General des más amplios podarsa — El mzho certifica que la Brma alma Notarios y, an le de ala ill 2
de Compañias ROBATO HOME MACEDO — Send Re do do Fonda Roe et lacada semen lemas le Cora, sol y Mad ón INC 20d

perenne GLASNOY correctamente con exte Poder — hquevra en todos sur aciuacio — Quiia valia de enero del año dos aca pe ai

OTORGAMIENTO DE PODER h debat e E da anta ol Notario Tercara del ma Set

presiona mero decamálrzo — Bel Regio

Estados Unica de Abri do y amén da Diercción Macional — md chenta cincuenta y hos en al
a a a Dimar
a AT dtabcartír Drenaocoaao hiere

A FelaroJecao del Col Qui. nc del comparte dl ct Te e Queda eta

a eran a iS cerda PALO SEEM e Pro ada

o ri

e A Tm mA mercat. IAS OO Fora rl ra Tec

E E cal Ei 7 E ES y a
e ed a 7 E

mb TO > =. REPUBLICA DEL ECUADOR le qa +*+- REPUBLICA DEL ECUAD
e ia A . e Mata Joe SUPERINTENDENCIA: DE COMPAÑIAS : SUPERINTENDENCIA DE COR
a E |
A a

e]

il l EX A

e E da Erro acera dl E >
A e E ar ia
a la meta jar Acta da Jaro Bela, EÑAP EPTTROL Ll lao. LA
O re brad Pod C : . CONSTITUCION DE LA Ci
AN micos AUMENTO DE CAPITAL Y REFORMÁ : "" CIGUAMBA FARINANGO E
de as Po reprronts en Lemados 4 DE ESTATUTOS DE LOVEROSES 3.A.. es a

Se comunica al público que LOVEROSES S.A. áumen-
1ó su capital an US$ 2:309.393,20; y, feformó sus esta:

HUY 'esériturá pública: otorg
Vigésl0 ¡Séptimo! del me]

rr

ea ion patea
ina ies eres | * Torogro dol cantón Cito el.15 de júio del 2008,Actós- | * |; Quito;“el:HI/de:Fabirro:de*2008 tus E
7er QUA, TERCERO la societarios aprobados. por la: Superintendénicia ide ..|' E" Suparintendericia inpañías; med |

veraz el Mia y Jomar porción
de ela. rete pagos y otorgar
Pros por loa Las focutades

tutos, por escritura pública otorgada ante.al Notario

de 5 de Marzo de 2009 hrs
En Virtud de la presente escritura pública la rompañía
reforma el artículo sexto del Estatuto Social, referente
al capital soclal, de la siguiente manerá:
Ea
“ARTICULO SEXTO: EL CAPITAL SOCIAL El capl-
tal social de la compañía es de DOS MILLONES
SEISCIENTOS, VEINTE Y TRES.MIL OCHOQIENJOS
CINCUENTA DÓLARES DE,LOS ¡ESTADOS “DE
NORTEAMÉRICA, dividido en dos míllones solsclen-
tos veinte y tres mil ochocientos cincuenta acclones
nomlnativas y ordinarlas, de un dólar cada una +

Quito, 5 de Marzo de 2009

Dr. Marcelo Icaza Ponce
INTENDENTE DE COMPAÑÍAS DE QUITÓ -.

Compañías, mediante Resolución No. 09,Q.4.000927 — |

'09.Q.1.0009Í9:d6 UÓ de Marzd dd 201
Bn O

; Cantón CAYAMBE, pre

¡$ 800,60, Ng:
1,00 se
3.+ OBJETO: El oBjetóde la compañia e
A LA CONSTRUCCIÓN E INSTALACI
NADEROS- METÁLICOS," MIXTOS “Y
- EMPLASTICADO Y MANTENIMIENTE
“INVERNADEROS. Ñ
1d

5, 06 dé Máfzo de 2009.

E
Dra! Esperanza Fuentes Vale

DIRECTORA -JURIDICA DE COM

tática que antecede y que obra
ada por el.
ido-a la vista,

E A
TARO TERCERO
QUITO PECUADOR iia

RAZÓN DE PROTOCOLIZACIÓN: A petición
Jurídico BUSTAMANTE £ BUSTAMANTE, con esté
once fojas útiles, se protocolizo en ci

Escrituras Públicas de la Notaría Tercera actua

/

a mí cargo, la Revocatoria de Poder General, otorgada
por ENAP. SIPETROL S.A., a Davor de ROBERTO JORGE
MCLEOD GLASINOVIC; Y; el anto de Poder
Seneca otorgado por ENAP SIPETROL S.A., a favor de
EDUARDO ALEJANDRO TAPIA ALVAYAY, con su respectiv

publicación en el Diario La Hora, que antecede, Quit

a dieciséis de marzo del año dos mil nueve.-
y |

Es fiel y PRIMERA COPIA CERTIFICADA, de la
¡Revocatoria de Poder General, otorgada por ENAP
STPETROL Suba a favor de ROBERTO JORGE MCLEÓD
GLASINOVIC; y, el otorgamiento de Poder General,
otorgado por ENAP SIPETROL S.A., a favor de EDUARDO
ALEJANDRO TAPIA ALVAYAY, con su respectiva publicación
en el Diario La Hora. gto coladas hoy ante el
«suscrito "Notario; y; en: fe: de “elló (la “contiero,”
sellada y firmada en Quito, dieciséis de marzo del año

dos mil nueve.-

So 7 MINISTERIO DE
"DÁINAS Y PETRÓLEOS
República del Ecuador

“RAZON: Siento por tal, los documentos inherentes al Poder, que la” compañía SENAÍ
- SIPETROL S.A.”, confiere al señor Eduardo Alejandro Tapia Alvayay; € así como la Revocatórip
de Poder qué aquella dispone en relación “al señor" Roberto Jorge" Mac-“Leod -Glasinovid
.protocolizada ante la Notaría Tercera del Distrito Metropolitano de Quito el 20 de enero del 2009” Se
y la Resolución No. 09-Q.1.J.0925, emitida por el Intendénte de Compañías de Quitó el 5 de y e
marzo del 2009, inscrita en el Registro Mercantil del cantón Quito. bajo el-Mo. 702,Tomo-140 - >
en fecha 9 de marzo del 2009, queda inscrita en el Registro de Hidrobarburos en-fecha-
veinticuatro de marzo del dos mil nueve a folios 0001499 al/0001515.- CER BIFICO= Quito, a
24 de marzo del 2009. e e

É Luis rro ves Dueñas 8
puna NACIONAL DE HIDROCARBWUZ
E A a
¡ Se

Juan León Mera y Orellana Esquina. Ed. MOP PBX (593) 2 2977-000
Quito - Ecuador

-. RAZÓN DE “PROTOCOLIZACIÓN: A petición del Estudio

Jurídico BUSTAMANTE £ BUSTAMANTE, con esta fecha y en

dote fojas útiles, se protocolizo en el Registro de

Escrituras Públicas de la Notaría Tercera actualmente

a. mí cargo, la Revocatoria de Poder General, otorgada

por .ENAP.. SIPETROL* S.A., a favor de ROBERTO JORGE

MCLEÓD GLASINOVIC;' y, el otorgamiento de' “Poder

General, otorgado por ENAP SIPETROL S:A., a favor. de

EDUARDO ALEJANDRO TAPIA ALVAYAY, con sus respectivas-

e A % aa
razones, publicación en el Diario ka Hora, inscrip
sterio de Minas y
1

veintisiete de: marzo

en” él! Registro Mercantil y en el Mini

:—petréleos; «que antecede, Quito

del'“año dos mil nueve:-;

TEs' fiel y TRIGESIMA SEXTA COPIA
CERTIFICADA, de la Revocatoria de Poder otorgado por la compañía Enap
Sipetrol S.A., a favor del señor Roberto Jorge Mcleo: fásinovic, y poder
General y su respectiva aprobación, conferido Enap Sipetrol S.A., a
favor del señor Eduardo Alejandro Tapia Afvayan. Protocolizados ante la
Notaria Encargada Doctora IMariela/Pozo Acosta, cuyo archivo se

encuentra actualmente a mi cargo/por ficencia del titular doctor Roberto

Sal ado Salvado: y, en fe de ellg'la confiero, sellada y firmada, en Quito, a

RACIONALIDAD: CHILE
PAÑAPORTE:BEDIOFES Cy aa7i0769

MESS REG HE: 5248107102707
AETASIAD:: APOÓDOGENERAL ERAP SIPETRO

EXPEDIENTE dl
LUGAR Y FECHA: QUITE

RAZON DE PROTOCOLIZACION: A petición de la Abogada
Karen Burbano Salazar, profesional con matricula número
doce mil trescientos, del Colegio de Abogados de Pichincha,
en esta fecha y en (13) fojas Útiles, incluida la petición,
protocolizo en el Registro de Escrituras Públicas -en..la
Notaría Vigésimo Cuarta del Cantón Quito a mi cargo, La
Copia Certificada de la Escritura de Protocolización de
Revocatoria y otorgamiento del Poder General de ENAP
SIPETROL S.A. a favor del señor EDUARDO ALEJANDRO
TAPIA ALVAYAY, copia de cédula y censo del mismo, que

antecede, en Quito a, veintidós de enero del año dos mil

diez.- A Y

LE hand a)
CUARTA DE

cantón Quito, el veintidós de enero de dos mil diez, cuyos archivos se encuentran actualmente a
mi cargo, y en fe de ello confiero esta 34% COPIA CERTIFICADA de la Protocolización de la
revocatoria y otorgamiento del Poder General otorgado por ENAP SIPETROL S.A. a favor del
señor EDUARDO ALEJANDRO TAPIA ALVAYAY, debidamente sellada y firmada, cabe indicar

que en la matriz de dicha escritura de otorgamiento del nuevo Poder, no se encuentra anotación

alguna que indique su revocatoria. Quito, a ocho de febrero de dos mil doce.- C.C.g.

SIMA CUARTA DEL CAMTON QUITO.
¡0 con la facultad prevista en el numeral 5
t. 18 de la Ley de doy fe que las copas

Dr. SEBASTIAN
Wo

ud

E cross IDENTIDAD 172699834-9 |
| ARDO ALEJANDRO TAPIA ALVAYAY 3
| p... EHILE

- OCTUBRE DE 1950 > |
| 52 48137102799 4% 4 h

lo aqara/e

ENA E2333) 11222

SUSANA MAGALY BURGOS rÑOz.

108 APODERADO GENERAL A
LE BERMARE .

REPÚBLICA DEL ECUADOR

A o
SUPERINTENDENCIA DE COMPAÑÍAS
REGISTRO DE SOCIEDADES

CERTIFICADO DE CUMPLIMIENTO DE OBLIGACIONES Y EXISTENCIA LEGAL

No. 44793694

DENOMINACIÓN DE LA COMPAÑÍA:
ENAP SIPETROL S.A.

NUMERO DE EXPEDIENTE: 47559 - 1992 RUC: 1791239245001
DIRECCIÓN: AV, REPUBLICA DEL SALVADOR Y MOSCU No.: N34-229 BARRIO: LA CAROLINA
CIUDAD: QUITO TELÉFONO: 3968400

CERTIFICO QUE LA COMPAÑÍA ARRIBA CITADA, HA CUMPLIDO CON LAS DISPOSICIONES CONSTANTES EN LOS
ARTÍCULOS 20 Y 449 DE LA LEY DE COMPAÑÍAS VIGENTE

LA COMPAÑÍA TIENE ACTUAL EXISTENCIA JURÍDICA Y SU PLAZO SOCIAL CONCLUYE EL: — 31/12/2999

CERTIFICACIÓN VALIDA HASTA EL: 30/04/2012

CAPITAL SOCIAL: USD 52.000,0000

POR LA SUPERINTENDENCIA DE COMPAÑÍAS.

César Raza Rojas
Delegado del Secretario General

FECHA DE EMISIÓN: 23/02/2012 09:59:25

ADVERTENCIA: CUALQUIER ALTERACIÓN AL TEXTO DEL PRESENTE DOCUMENTO, COMO SUPRESIONES,
AÑADIDURAS , ABREVIATURAS, BORRONES O TESTADURAS, ETC. LO INVALIDAN.

crazar

Loi ]

,
PROTOCOLIZACION.- 28 de diciembre de 1992 E
Lloyds Bank (9
Av. Amazonas
Casilla 17-03.456
Quito - Ecuad: MO!

Teléfono: S641 ALA LS
cléono: SHE, BES
Télex 2215 SS e SN
: ift: Loyd Mar
PROTOCOLIZACÍON.- 26 de octubre de 1992 — *ift: Loydeceg 100

Fax: 568-997

CERTIFICADO
E A O

x Quito, Octubre 16 de 1992

hemos recibido de:

'EDAD INTERNACIONAL PETROLERA S. A. (SIPETROL) S
SUMAN S

CINCUENTA MILLONES DE SUCRES

or que se deposita en la Cuenta de Plazo Menor - Integración de Capital,
rta en este Banco a nombre de la Compañía:

"SOCIEDAD INTERNACIONAL PETROLERA S. A. (SIPETROL) “SIPE.

alor correspondiente a este certificado será puesto en una cuenta a
posición del. administrador. de la Compañía que justifique su calidad, tan
ónto sea realizada-la'¡domiciliación de la misma, para lo cual deberá
resentar al Banco la respectiva documentación: Escritura de Domiciliación
Poder debidamente . inscritos, Oficio de la Superintendencia de
afilas, mediante la cual se instruye al Banco por proceder con la

evolución del dinero depositado en la Cuenta de Plazo Menor - Integración
Capital.

1 evento de que no se llegare a legalizar la constitución de la
pañía en mención, o desistieren de éste propósito, para que pueda el
co restituir el valor respectivo, las personas que han recibidó éste

tificado, deberán entregar al Banco el presente documento original y la
orización otorgada al efecto por la Superintendencia de Compañías.

Atentamente,

/ E
E A e
ZON DE PROTOCOLIZACION:- A petición de parte inte.
resda protocolizo en el Registro de Escrituras Pi.
blicas de la Notaría Vigésimo Octava de este Can-

tón, actualmente a mi cargo, el documento que ante
cede.- Quito, a veinte y seis de octubre de mil

vecientos noventa y d os.-

EL NOTARIO,

NOTARIA VIGESIMO OLTAVA
Dr; Jato Andrés Acosts Holguín
QUITO - ECUADOR

Se' protocolizó ante mí; y
fe de ello. confiero esta CUARTA COPIA, sellada y
mada en QUito, a veinte y ocho de diciembre Hen

novecientos noventa y dos.-

EL_NOTARIO, ad
/ :

j a

E WA b
SE _ NOTARIA VIGESIMO OCTAVA -

*: Jato Andrés Acorta Holguín
QUITO - ECUADOR á

CONSTITUCION Y

DE

LA

COMPAÑIA

DRTROLRADS. 4

(

CUAN

TIA INDETERM

SUPERVIVENCIA

MAS LEGALIÍZAC

SOCIEDAD li

IONES

RNACIONAL
CONSULADO DEL ECUADOR

SANTIAGO + CHILE

Secretario, Encargada de las funciones consulares de
<ántiago de Chile,» a petición del interesado y en cum A

dispuesto en la Ley de Compañías
-Spperintendencia de Compañías, extiende el presente Certif

NOMBRE 0 RAZON SOCIAL DE LA COMPAÑIA:
Petrolera S.A." - "SIPETROL S.A."

DOMICILIO LEGAL DE LA COMPAÑIA:
de Chile. :

" ACTIVIDAD QUE REALIZA:

actividades de exploración, exp
que contengan hidrocarburos.

constitución y estatutos.

Ahumada No. 341, pi:

FECHA DE CONSTITUCION: 24 de mayo de 1230.

NUMERO Y FECHA DE REGISTRO: Inscrita en e Registro
Santiago a fojas 13504 con el número 6798, el 24 de ma

Constituida para realizar en forma directa O en
terceros, fuera del territorio nacional, una 0
lotación o beneficio

DOCUMENTOS PROBATORIOS PRESENTADOS:
1) Escritura de Constitución de la Compañía, que conti

3, 2) Certificado del Conservador de Bienes Ralce
actualizado al 25 de agosto de-1992.

En virtud de haber comprobado debidame
décumentos antes señalados, Se certifica, además, qUe
, - FSIPETROL S.A.” está autorizada de conformidad a sus está

-.. abrir sucursales y efectuar negocios en el exterior. añ
compañía en referencia se encuen
y que sus actividades son conformes con e

tra a la fecha operando;

"Sociedad

nte estos hed

1 objeto social

Para constancia se firma el presente Certificado, >

de Santiago de Chile, a los veinticinco días del mes

di 2 novecientos noventa y doS.-

ENCARGADA DE LAS FUNCIONE

ARANCEL CONSULAR: 111.16.a
VALOR: US$4C0,00

ela Pa
PRIMER SECRETAR

Olas

10
S CONSULARES
REPUBL ICA DEL ECUADOR
MINISTERIO S EXTERIORES

Certifica

+ 0O7SEP E

CGERUILEINCO que la lt pescao deci
BrucdtuiDeas Le ¿Esas

ÍA, iN,
Lincenssé, ASCO dal,

E pis
pg s Ca sz
Blrectó/del Departamento

gle Legalizacionas

HOTARIO PÚBLICO
SANTIAGO MIL SEISCIENTOS SESENTA Y Ochi

AÁXARAR

ARAAARA AAA

REPERTORIO N* HOO - E

e
19 ERARAA

E pa
ES KARA RAR

E

í CONSTITUCION DE SOCIEDAD ANONIMA CERRA guie”

ARARA y exp

"SOCIEDAD INTERNACIONAL PETROLERA S.A, a de 3

ARHAARA

USTPETROL. Si A 3

AAA A RR

EN SANTIAGO DE CHILE: a veinticuatro de
novecientos noventa, ante mí, RAUL i
chileno, casado, abogado, Notario Público del Depakí
Santiago, Titular de la vigesima novena notar Láz

domicilio calle Enrique Mac  Iver doscientos

cuatro millones setecientos setenta y tres mil“S£

ochenta y seis raya nueve, comparecen, don

GILI, chileno, casado, ingeniéro de minas, céd

de identidad número un millón ochocientos setenta

doscientos cincuenta y dos raya ocho, en repre!

EMPRESA NACIONAL DEL PETROLEO, empresa come,
domiciliados en esta ciudad, calle Ahumada número

cuarenta y uno, octavo piso y don MARCOS  VASQU NS

chileno, casado, administrador público, cédula

identidad número dos millones cuatrocientos tre!
vecientos setenta y tres raya siete,

INERIA__DE PETROLEO CONCON S.A

ad, quienes ácreditan' sus identidades con las Cédulas

Y exponen: La Empresa Nacional del Petróleo

y

RA SAG ría de Petróleo Concén S.A. están de acuerdo ej
5 uir una sociedad anónima cerrada que se regirá por las
icliones de estos estatutos Y en su defecto POr las

para este tipo de Sociedades establecidas en ME Ley

¡dieciocho mil cuarenta y seis Y su reglamento Y demás
ciones legales que le fueren

aplicables. TITULO

> NOMBRE, DOHICILIO DURACION Y

PRIMERO: Se

Constituye una sociedad

que se denominará

Ea la que podrá usar la sigla

EJ2ETROL

comerciales y de Propaganda. Su

”
sn

ara fines bancarios,

Será la ciudad

Santiago de

Juicio del

extranjero.

Objeto realizar, en
*tentá Y ; ? - con / terceros, fuera del
e sd de las actividades de

beneflicio . de Yacimientos que

ú
DANS de E
7 ; a
irero t A 1 ERAS Pudiendo ce rar todos los actos y
Y )SQUEZ prod sarrollar todas las actividades comerciales e

vla ná £s- que Sean necesarias para el logro de esos

——HHRULO . SEGUNDO. CAPITAL X...__ACQIONES.-

HÁAC=IVER 225 = OR. 302
335225 - 397980
NOTARIO PUBLICO

31 SANTIAGO MIL SEISCIENTOS SESENTA Y NUEVE

ARTICULO CUARTO: El capital de la Sociedad es
ebro CóART

CIEN MILLONES DE PESOS dividido en cien m
noninativas, de una sola serie, sin valor nominal.

“TO: La Sociedad no reconoce fracciones de
QUINTO:

0
a varias personas, los codueños estarán obligados Ss sponderá£
un apoderado de todos ellos para actuar ante lá icio cn
TITULO _TERCERO.- DE” LA  ADHINISTRACION.- ARTICU! a).-
La Sociedad será administrada por un directorio « bién »
cinco miembros reelegibles. No se/ requerirá ser o desig)
para. Ser ¿directEor!” El directorio; durará un períodosd la de =
años, al final del cual deberá renovarse total empleaco
quorum de sesiones del directorfo será la mayoría a fis
los directores en ejercicio y e acuerdos se toma = a
mayoría absoluta de los directiores asistentes a la con amp]
reunión. En caso de empate de votos decidirá el pr: r todo
en caso de ausencia de éste, el Vicepresidente. lo) Dan
BEPTIMO: Los es no serán remunerado ión que ?
ejercicio de sus funciones. ARTICULO OCTAVO: Ex Y enaja)
presidente del Directorio que será designado de': e »
miembros en la primera sesión que éste celebre des to 2.
junta ordinaria de accionistas haya efectuado su: entx

Serán funciones del presidente presidir las

directorio y las juntas de accionistas, dirigir 10:
citar a sesión extraordinaria de directorio > de

votación en caso de empate. Además,

en dicha primeka 0/ dica
se elegirá por el Directorio un Vicepresidente, par: chx
al Presidente en caso de ausencia de éste, lo qU dE
hecesario acreditar ante terceros. ARTICULO  NOVÉNS “heques
Directorio tendrá la representación extrajudicial yo D
AR

ARANCEL CONSULAR: 111.16.a

ciedad, Y para el cumplimiento del objeto soci

“será necesario acreditar ante terceros,

do de todas las facultades de administración

ción que la Ley o el estatuto no establezcan Como

vas “de la Junta General de Accionistas.

De acuerdo con

jor, y a título meramente enunciativo, al Directorio

el ejercicio de las siguientes facultades

Designar de su seno a un Presidente que lo

de la Junta General de Accionistas. pz

rio designará además, un Vicepresidente para el caso

ncia del Presidente. b).-. Nombrar al Gerente General

empleados superiores, señalarle sus remuneraciones,

fiscalizar su cónducta y
%
Dirigir y administrar los negocios y bienes
É

Separarlos de sus

e).-

1
con amplias facultades para ejecutar todos los actos

ar todos los contrátos conducentes a la realización

objeto social. Dentro

¿
e estas atribuciones y sin qu

ión que va a hacerfe sea taxativa o restricti
4

de bienes

incorpora*3, muebles o 'inmueb

dar y tomar

contrátos de

édito en los bancos
“Banco del Estado de
nes de crédito o de fomento público o
préstamos oO líneas de
entidades, incluso el Banco
Y sobregirar en las cuentas
a sociedad, girar, revalidar, endosar y hacer

“Cheques, retirar talonarios de cheques. solicitar,

A

o
;

ELEFOROS: 225 - 397980
NOTARIO PUBLICO a
camraco MI SEISCIENTOS SETENTA -
2
¿probar o impugnar los saldos que arrojen y o->
corrientes de la Sociedad, girar, reaceptar pol
E

gescontar, cancelar, prorrogar y hacer protestar

cambios pagarés Y demás documentos bancarios O me

constituir, aceptar, posponer, dividir y alzar

prendas y en general, constituir, posponer E

cualquier otra garantía, otorgando los

alzamientos, cobrar y percibir cuanto a la

adeudare por cualquier motivo o título, otorga

cancelaciones Y finiquitos, celebrar toda clase de
j

éstos de mandato, comisión, ¡servidumbre,
|

y habitación, anticresis, mutuo, comodato, depósit

Es

sean

prenda, novación, fianza, censo 0 transacción;

contratos administrativos e. de cualquier
propuestas públicas O pa ATA expro;
etcétera, formar O integrar otras sociedades, aso
y/o comunidades cualquiera sea .su naturaleza;
voz y voto a la Sociedad en Asociaciones,
sociedades de cualquier especie, modificar
sociales, fijar su forma de administración,
disolución anticipada, liquidación 0 partición
liquidadores Y jueces compromisarios, renunciar a
resolutorias, estipular las cantidades 0 plazos
condiciones y modalidades que tengan por conven
cualquier contrato, resciliar y resolver tales
ceder derechos y créditos y aceptar cesiones Y d
pago y también dar en pago; hacer toda clase de op
bancarias en efectos públicos de bolsa y/o

negociar productos, podrá emitir bonos 0

contormidad a la Ley, llevando implícita esta f
jtuir las garantías que fueren Nnecesarias,

chos O actos en el Conservador de Bienes

Basa sico avretimar elo recibir

tolar o telegráfica, aún Certificada, giros
abrir cajas de seguridad, depositar, Conceder
y esperas, ejecutar toda

clase de Operaciones de

nts, adquirir a Cualquier título o solicitar Marcas
: 0

bres Comerciales, Patentes de invención y demás

vllegios, retirar mercaderías de aduana; endosar

Y efectuar toda Clase de OPeraciones

mercio exterior o cambios internacionales, Presentar y

informes de importación o exportación, Solicitudes

: en necesarias y pedir la

de dichos ¿documentos, retirar Certificados de

es divisibles, solicitar 1

las

y

en un Director o

Sl ejecutar todos los actos
d as yas actuaciones que fueren conducentes al
da ISA
A, Ñ
F CUmplimiento del encargo que se le confiere. En el

ectorio tendrá todas las “facultades del

Séptimo del Código de Procedimiento Civil en

de
Iacultad

2 a
COrrespondenejind*
.

TELEFONOS: 537.22 - 53
NOTARIO PUBLICO

SANTIAGO MIL SEISCIENTOS SETENTA Y UNO

/ E , . a Es
de desistarss en primera instancia de la acción onsabi

aceptar la demanda contraria, absolver posiciones,

recursos a los términos legales, transigir, con;

otorgar a los árbitros facultades de arbitradores. el” que:
ñ

convenios y percibir. ARTICU DECIMO.- El ece des

celebrará sus sesiones en la sede que le sirva de:

social a la Sociedad, salvo que el.propio direct Al
acuerdo unánime y en cada oportunidad, señale otro lija CUTE.
sesiones de directorio serán ordi harias y extraor iedad,
Las primeras se celebrarán a lo nénos trimestralmen
fechas y horas predeterminadas ode el propio dire

PEquers

A z . í
requerirán de citación especialí Las segundas se C

;

indicación de uno o más directbres, previa calificd

cuando las cite especialmente; el presidente por,

el presidente haga de la necesidad de la reunión,
ésta sea solicitada por la mayoría pta
directores, caso en el cual deberá necesariamente E
la reunión sin calificación previa. La citación
extraordinaria de directorio se hará mediante conil
escrita dirigida al domicilio particular 0 labora
director. ARTICULO UNDECIMO.- De “las deliber
acuerdos del directorio se dejará constancia NM:
especial de actas, que será firmado por los direcia
hubieren concurrido a la sesión. si alguno

falleciere o se imposibilitare por cualquier C

firmar el acta correspondiente, se dejará constanc
misma de la respectiva circunstancia O impedi

entenderá aprobada el acta desde el momento de $

desde esa fecha se podrán llevar a efecto, 10S acuél
se refiere. El director que quiera

ponsabilidad por algún acto o acuerdo del dire)

á hacer constar en el acta su oposición, debiendo darse

ta de ello, en la próxima junta ordinaria de accionistas
.

el que presida. El director que estimare que un acta

iglece de inexactitudes ú omisiones, ticne el derecho de

E mpar, antes de firmarla, las salvedades correspondientes.

DUODECIMO.- El directorio podrá delegar Parte de

facultades en los gerentes, sub - gerentes O abogados de

/ £h Un director o en una comisión de directores

objetos especialmente determinados, en Otras

ARTICULO DECIMO TERCERO: Habrá

un gerente

será designado por el directorio y tendrá las
se ;
E gaciones y atribuciones que éste le señale, además de las
AS blecidas en la Ley; reglamento de sociedades anónimas y

a estatutos. AF gerente general de la Sociedad le
=,
, /

> Sponderá su [epresentación judicial en la forma que
Lia

E A mpla el artáculo octavo del Código de Procedimiento
te ce 4 .

en El gerente general será-sécretario del directorio de
Dn

_ Juntas generalesS de accionistas, a menos estos

os designen especialmente una persona di a con este
La

FÍTUIÓ CUARTO: DE Las JUNTAS.

ICULO DECIMO
—£ULO_ DECIMO
Los accionistas £ reunirán /en júntas ordinarias

ON .
Gtr inestro si
E z

qe

a la fecha del

ccionistas se reunirán en
cualquier tiempo cuando así lo
Edd

sociales para decidir respecto de

materia que la Ley. o los estatutos entreguen a

Simi A $ :
Miento de las juntas de accionistas que no sean las

0097
TELEFONOS: 335225 - 397980
NOTARIO PUBLICO

SANTIAGO MIL SEISCIENTOS SETENTA Y Dos

ordinariaS. ARTICULO DECIMO QUINTO:

Las Junta

ordinarias o extraordinarias de accionist

AS SGrán

por el directorio de la Sociedad a iniciativ

ap

petición de accionistas que representen,

a lo Menos;

por ciento de las acciones emitidas con derecho y

juntas convocadas por el directorio a Petición de y

de la Sociedad,' deberán celebrarse dentro del

treinta días a contar de la fecha de la respectiva :

ARTICULO  DECIHO SEXTO:

La citación a juntas Ord

extraordinarias de accionistas se: hará por medio de

destacado que se publicará, a 1ló Menos, por tres

días distintos,

en el diario de Santiago que haya deté

la junta de accionistas o a faltá de esta determinación

defecto del diario designado, en el Diario Oficial.

DECIMO SEPTIMO:

Las juntas ordinarias y extraordi

constituirán en primera citación; salvo que la Ley estab

mayorías superiores, con la mayoría absoluta de las:

emitidas con derecho a voto,

y en segunda citación

que se encuentren presentes o representadas, cualqu

sea su número y los acuerdos se adoptarán por la »,

absoluta de las acciones presentes o represen

derecho a voto. Los acuerdos de la junta extraordi

accionistas que impliquen la reforma

notario público. ARTICULO DECIMO

A : p gq
el Secretario, si lo hubiere o en su defecto, por €:

general de la Sociedad. Las actas serán firmadas PY

ñ actuado de presidente y secretario de la

2 fecha se podrán llevar a efecto los acuerdos
en la junta a que el acta se refiere. TITUL
1 de .- BALANCE y ¿UTILIDADES.- ARTICULO DECIMO NOVENO

treinta - y uno de diciembre de cada año se practicará un

nce general de las Operaciones de la Sociedad. ARTICULO

Salvo acuerdo diferente adoptado por la Junta

ctiva, por la unanimidad de” las acciones emitidas

» 2 lo

de sus acciones que se

ñtren pagadas. En todo caso, el directorio podrá, bajo

A E é
Sponsabilidad Personal de los directorés que concurran
£

cuerdo respectivo, distribuir dividendos provisorios

hte el ejercicio con cargo"a las Utilidades del mismo,

pre que no hubiere pérdidas acumuladas.

La parte las

ades que no sed destinada por la ivídendos

aderos durante“e1 ejercicio, podrá iempo ser

éforma de estos o ser

dividendos even

SEXTO. - DeE LA ISCALTIZACION DE LA

dd ARTIGULÓ WxGESIub, PRIMERO: — La junta
d

a, 4]
nudo) déSignara anualmente a dos

|

¿ulár sy dos suplentes, o

ejercicios

Inspectores de
bien auditores externos
£ítes Sor el objeto de examinar la contabilidad,
, y otros estados financieros, debiendo

2 la próxima Junta Ordinsria Apio T
OL:
madas P'

|
|
|

e

SANTIAGO MIL SEISCIENTOS ''ETENTA y TR

cumplimiento de su mandato. ARTICULO VIGES1N 2
y auditores externos o los inspectores de e

o con los requisitos y tendrán 29
obligaciones, funciones y demás atribuciones est : e
el Reglamento de Sociedades Anónimas. Podrán con Bad

Juntas Generales de Accionistas con derecho a voz
derecho a voto.

LIQUIDACION. - ARTICULO.

sociedad se procederá a su Liquidación por un
designado por la unanimidad de las facciones co
voto, y a falta de dicho acuerdo dera por un
liquidadora Compuesta de tres miembros elegidos p 59
de accionistas, la que le fijafá su remunera A E
liquidador o en su defecto el residente que desiy

comisión liquidadora de entre sus ¿miembros, representa ¿Con

podrán ser, reelegidos por una vez. El último direct: accÁ,

Sociedad estará a cargo de su liquidación

funciones. TITULO OCTAVO.- ARBITRAJE.- ARTICULO eir

CUARTO: Toda dificultad que pueda surgir

accionistas en su calidad de tales,.o entre uno: nto=
éstos en tal calidad y la Sociedad; o entre ésta 0; y
de sus accionistas en calidad de tales y sus admin Na
sea que se deriven del contrato social, de Lio

de
funcionamiento interno de la Sociedad o de e
aplicables, cualquiera que sea su origen, de
contenido, ya sea durante la vigencia de la Pla

durante su liquidación, será resuelta necesarianel
4 27690

3,
3 A 2
derá recurso alguno. El árbitro será designado de do

7
A
mun

por las partes y en caso de desacuerdo, la

mación será hecha por la justicia ordinaria, en cuyo

1 árbitro actuará como arbitrador en el procedimiento y

rbiítro de derecho: en la dictación del fallo.

ARTICUL
A MO QUINTO: En el silencio de estos estatutos se

rán las normas de la Ley sobre sociedades anónimas Y su

ento, y las demás disposiciones que le sean aplicables.

CULOS TRANSITORIOS.- "ARTICULO PRIMERO TRANSITORIO:

£: entera y cn dinero efectivo, ingresando en caja
en este acto, cantidad que la Sociedad recibe a entera
Este: aporte se hace enterando la Empresa
TF al del Petróleo la suma de treinta y tres millo s
. glentos treinta mil pesos, con la cual paga e idad

mil

ochocierntas ceinta” acciónes que

de Petróleo Concón
Y

“A. enfera la suma
Ppaga/lTa-cantidad de
hb). Por otra parte,

- /
usgribe además en este acto

cinco

y mil seiscientas setenta

Petróleo oncón S.A. «suscribe la

FO TAR E .
trescientas treinta acciones, las que se pagarán

lazo má ño

Ontrato social. El valor de cada acción suscrita

de tres años contados desde la fecha del

Ma

aa

|

pe

SANTIAGO MIL SEISCIENTOS SETENTA y

ascendente a la fecha a mil pesos se YCaJustarg

la variación que experimente la unidad de

fecha de este instrumento y su

Pago 0
iptores de las acciones referidas en 1 a

B¿uscrip as ] udit-
b) precedentes reciben en este acto títulosas á r
b e y

representativos de las acciones emitidas,
¿ eros
canjearán por títulos definitivos una vez Al

tramitación de constitución fas la sociedad

inscripción del extracto de

ésta escritura en el Kei

Comercio y de la publicació de éste en el Dia

É
En la forma expuesta en f las letras Precedeh

suscritas las cien mil acciones en que está

capitaiibde "la Sociedad, ¡encontrándose Pagadas

a
cuatro mil de ellas que E o el treinta y3E e y á
ciento del capital A | ARTICULO SEGUNDO áñte.
El directorio provisorio ol la sociedad estará int co”
los señores Juan Pedrals 6113, Juan Zitko Carmc qn
Durney Bernsteen, Jorge A Silva y Cristián se dae
Kiguel, quienes durarán en sus funciones hasta A
general ordinaria de accionistas que celebre %
Este Directorio durante ese período tendrá 1 si
facultades de administración, disposición y repx ns
que los estatutos señalan para lo Directores 1.4
Pudiendo designar Gerentes, Subgerentes y Administ .
la Sociedad y demás personas que sea necesario, Á D”

Poderes que estime convenientes, ejecutar y celebk

los actos y contratos que tiendan al

En estos estatutos. — ARTICULO TERCERO mTRANSITORÍ

los efectos de lo prescrito en el artículo cincuent
Un diario dife

os de citación se publicarán en el diario ME)

ta ciudad. ARTICULO CUARTO TRANSITORIO:

Auditores Externos a la firma Price Waterhouse con el

de que examinen la contabilidad, inventario Y Cstadog

la Sociedad. ARTICULO

ESE FACULTA AL PORTADOR de Copia

Un extracto de esta

escritura Para realizar

los trámites y requerir. las Publicaciones,

tipciones, subinscripciones Y «¿anotaciones que procedan

constituir legalmente esta Séciedad y dar ella comienzo

actividades. El Notario Público del Departamento de

E
que autoriza certífica que esta escritura se

otorga de conformidad a las leyes vigentes. En
1

bante y previa lectura firman los Comparecientes. La
Eñte- constitución a

efsociedad anónima cerrada Se anota en

o de Repertorios bajo el número CUATROCIENTO NOVEN-
AA AEEALO NOVEN

e da copia. Doy fe. Setsalases TS4N vale. Doy fe.

BO PETROLEO, RUT;

2,604.000-6
9 CONCON S.A. Rub:
lid

87.770.100-k
ta escritura y bes de ser autorizada, *
1

la personería de los comparecientes,

|.

[sto]
eS
19

SANTIACO MIL SEISCIENTOS SETENTA y di

continuación: 1). LA PERSONERIA

GEE para Comparecer en representación
Nacional del Petróleo, consta del
"ACTA SESION  N? 723 - HONORABLE
NACIONAL DEL PETROLEO - AUTORIZACION
SOCIEDAD ANONIMA. EN SANTIAGO DE CHILE,

DURRAGA___LASO

1990, ante mí, RAUL UN
abogado, Notario Público del Departamento
Titular de la VIGESIMA NOVENA NOTARIA
calle Enrique Mac Iver 225 oficina 302,
identidad número 4.773.786-9, comparece don
NAVARRO SILVA, chileno, casado,
domiciliado en Santiago, calle Ahumada 341,
nacional de identidad número 2.577.808-1,
acredita su identidad con la cédula anotada;
debidamente facultado, según se verá más adel
reducir a escritura pública las partes pertine
de la sesión número 723 del Honorable Dire
Empresa Nacional del Petróleo, celebrada el mi

mayo del año en curso y cuyo tenor en sus partes Pí

es el siguiente: "SESION NUMERO 723

DE LA EMPRESA NACIONAL

Hinería don Juan Hamilton Depassier, con la asis
siguientes Directores, señores: Ministro Vi
Ejecutivo de CORFO don René Abeliuk Manasevich;
Barrenechea Aguayo, don: Fernando kBustamante mu
Hernán Daroch Luci, don Mario Serrano Cavieres y

Simián Gallet. Excusa su ¿inasistencia el DÍ'
¡ea

jermo Valenzuela Figari. Por la Empresa

te General don Juan Pedrals G.,

nistración don Juan Zitko C., Gerente de Desarrollo don

] Durney B., Gerente de Exploraciones de ENAP en
ago don Salvador Harambour Giner, Gerente de ENAP. en
allanes, Ingeniero señor León Sougarret Seitz. Asiste
s el Secretario del Directorio, Ingeniero Jorge Navarro

8.- CONSTITUCION DE SOCIEDAD ANONIMA CERRADA

OPERAR EN EL EXTRANJERO.- ENAP — puede de acuerdo

ley orgánica ejercer actividades de exploración,
o beneficio de yacimientos que contengan

tocarburos, fuera del territorio nacional, por intermedio

1. mayo:
ociedades en las cuales tenga participación o en

“atada
ación con terceros. Durante el mes de junio, ENAP está

eresada en participar en una licitación que se efectuará
la República Argentina, pero de acuerdo con sus bases no
posible que intervengan en ella personas Juetdlicas regidas
las normas del Derecho Público. Para los efectos de

la operatoria en el extranjero por parte de la
e

se ha estimado necesario la constityel de una
anónima cerrada, la cual tendría” lós siguientes
esenciales: NATURALEZA JURIPICA: SOCIEDAD

DENOMINACION:

sigla "SIPETROL. S.A."

=stro 3
DOMICILIO: Ciudad de

jasevich; z
agencias O sucursales que

tamante !
país. OBJETO; Realizar en forma

Dvieres Y .
ión con terceros, fuera del territorio

de las actividades de exploración,

To beneficio de yacimientos que contengan

OCIEDAD INTERNACIONAL -
hidrocarburos; pudiendo celebrar todos los acto

y desarrollar las actividades comerciales e ind

Indefinida. CAPITAL: $ 100.000.000

3 acciones sin valor nominal.

reelegibles, de 3 años de duración

] DIRECTORIO PROVISORTO: Señores: Juan Pedra k
Zitko 'C., "Miguel Durney B., Jorge Navarro $.
¿ Maturana M, GERENTE GENERAL: Señor Salvador

ACUERDO:  723-9.

Autorizar la constitución de ú

anónima cerrada por parte de la Empresa Nacional

que contenga los

elementos esenciales.

precedentemente,

establecer en su texto todas las demás cláusula

pertinentes y realizar

las gestiones necesaria:

legalización de ésta. REDUCCION A" ESCRITURA

Honorable Directorio de la

A de Ue
Empresa Nacional del Q 2»
o Ímera Nota
faculta a don Jorge Navarro Silva para que proceda Z
E a . ro 646,
a una o más escrituras públicas las partes Al
] > , E cn»,
y pertinentes del Acta de la presente sesión, sin
a avenidí”
ello su aprobación. Siendo las 20:30

horas,

Presente sesión."

"El suscrito certifica que e

a
/

precede corresponde fielmente a

las partes

1 * Acta de la Sesión 723,

: Nacional del Petróleo, celebrada el miércoles 2.

1990. Hay firma y timbre de Jorge Navarro Silva

identidad 2.577.808-1 -

Secretario Honoráble Di

Empresa Nacional del Petróleo.

Santiago, mayo 10
CONFORME.

El Notario Público del Departamento 4

scritura públ

número 463. Se da copia. Doy fe.

Jorge Navarro Se
hac.  2.577.808-1. Ante

mí, Raúl Undurraga Laso,
La presente copia es testimonio fiel de Su orígina1,

23 de mayo de AO ne CONFORME. 2

La
DE DON MARCOS VASQUEZ DONOSO,
ador Hair»

Para

representación de REFINERIA DE PETROLEO
Sid, consta en la

siguiente escritura Pública:

DE UNA SOCIEDAD ANONIMA CERRADA CON LA

NACIONAL DEL PETROLEO. REDUCCION A ESCRITURA

SESION NUMERO 173 DEL
DE _' REFINERIA DE

DEL ACTA DE LA H.

PETROLEO CONCON ÍS
EL "DIA 10 DE MAYO DE 1990.

As,

En Viña del Mar,
MEA o a mayo de 1990, ante mí, Irma

Quaglia, abogado, Notario Público Titular de la

era Notaría de Viña del Mar,

con oficio en calle Arlegui

oficina 403, comparece don MAURICIO

BEZANILLA

, y
chileno, casado, abogado, domiciliado $ Viña del
*=_n es 7%

cédulá nacional de

avenida Borgoño sin número Concón,

RUT número 28697 758-9, quién acredita su

cédula antes citada, áyot de edad, a quien

Que estando debidamente facultado, viene en

a pibTida la o sia del ACTA DE
s
' y a CELEBRAI A POR EL HONORABLE
iS A DE PETROLEO CONCON o NE :
Lal Se inicia la reunión a
E 6 señor Oscar Guarda Elgart.
iento

Edmtec joy,

ica se anota en el Libro de Repertorios bajo

PTS

La

IA A A

Pta NM e TS

mus
¿RIO FUBLICO
SANTIAGO

MIL SEISCIENTOS ¿ETENTA y SIB

asisten los directores señores Juan Pedi

vicepresidente, Armando Barrientos Miranda, Ser,
Zamora, Jorge Dahdal Casas-Cordero, Julio Gamboj
Gerente General, señor Marcos Vásquez Donoso y
de Area señores Isidoro Lazarraga Leanza, Jay
Zanz, Martín La Rocca Cataneo y Jorge Valck :

quien actúa como secretario de actas interino, Ñ

siguiente tenor: Número 173.6.- CONSTITUCIO

SOCIEDAD ANONIMA CERRADA CON LA EMPRESA Wicíi

PETROLEO. El Directorio acordó, por
legalizada que sea la reforma de los estatutos ef
al objeto que persigue la Sociedad, se proceda
una sociedad anónima cerrada, en la que parti
únicos socios la Empresa Nacional del Petróleo A,
Petróleo Concón S.A. El estatuto de la sociedad
como sus principales cláusulas las siguientes:
JURIDICA: SOCIEDAD ANONIMA CERRADA; SOCIOS:

y RPC SA 0,5%; DOM 10: Ciudad de S

perjuicio de las agencias o sucursales que estab
del país. OBJETO: Realizar en forma directa o €
con terceros, fuera del territorio nacional, una
actividades de exploración, explotación o b
yacimientos que “contengan hidrocarburos; pudien!
todos los actos: y contratos y desarro las
comerciales e industriales que sean necesarias P
de esos objetivos. DURACION: Indefinida;
100.000.000 dividido en 100.000 acciones sin val
DIRECTORIO: 5 Directores, reelegibles, de 3 añoS
Y no remunerados. LIQUIDADOR: Un Liquidador: ;

PROVISORIO: Juan Pedrals G., Juan Zitko c., Mi
0i08' E 2709:

Navarro S. y Cristian Maturana M.

Salvador Harambour G. Húmero 173.7.

DL__ GERENTE GENERAL SEÑOR MARCOS VASQUEZ”

Y A sus SUBROGANTES . El Directorio,

Por

dad, acordó facultar al Gerente General de la Sociedad

tarcos Vásquez Donoso y a sus Subrogantes
: .

ntamente para realizar todas las

egalmente necesarias para concurrir a 1

actuaciones que

a constitución

ociedad anónima cerrada a que se refiere el acuerdo

antes con las principales cláusulas de éste reseñadas
referido acuerdo N% 173.6 NS 6 REDUCCION A

RA__ PUBLICA. Fue facultado el abogado señor Mauricio

z la Boloña, pará reducir a escritura pública el acta de
i_-dad Ó A Mi
S ente sesión en lo pertinente ál acuerdo de constituir
Je
tes *

iedad anónima cerrada con la Empresa Nacional del

o y al poder especial otorgado para estos efectos al

e General señor Marcos Vásquez Donoso y
pibes. se levantó la sesión a las  12:4
Os: Oscar Guarda Elgart, Juan Pedrals Gili

htos Miranda, Sergio” de Jesú q orge Dahdal

Julis ámboa Cornú, Marcos ásquez Donoso,

Valck Wesférmeyer. Así consta dé

los folios 546, 561 y

/

eNtes /del 2% libro de

actag de/ las sesiones del
£ Directorio de

uz

Refinería dé Petróleo Concón S.A.,

scrita ha tenido a la VISTA a
iente consta del acta preinscrita. En +
lectura firma. Se da copia. Doy fe.

Irma Naranjo Quaglia. CONFORME

-—.

con SU ORIGINAL. Viña del Mar, 17'de mayo q
Naranjo Quaglia." CONFORME.

dado: "dividido en”,

LA PRESENTE COPIA ES

SANTIAGO, 08 DE ABRIL DE

Hd .icia

Chile
certifica lu

autenticidad desta firma, de

AA
don: ES l DAA

Santizgo,

í e
Legallzada en el "UN sie:
an Relaciones ExterJor ¿Rige
n 7 ) Sal Señor, dl

|
a

E e
e ca
5

21635

PE

MINISTERIO DE RELACIONES EXTERIORES.—CERTIFICACION N%22/76
FICO QUE LA FIRMA PRECEDENTE DE LA SRA. MARIA DONOSO DE E
GADA DE TAS FUNCIONES CONSULARES DET E a
o SUL El, ECUADOR EN SAN!

A dl SANTIAGO,

, SEPTIEMBRE 7 DE 1992

y )

Director del Departamento
de Legalizaciones

Pieza

HE
ENCATG A a

REPUBLICA DEL ECUA:
CUARENTA Y UNO. Se da copia. Doy fe.

OLES

HAC-IVER 225 - OF, 302
TELEFONOS: 335225 - 397980
NOTARIO PUBLICO
SANTIAGO

CIENTO CINCUENTA Y Dos
ane

RARA RA
AXARAARALA
REPERTORIO N* 41
KARMA
ARAARARA AR
SOLICITUD DE PROTOCOLIZACION

RARA

EXTRACTO ESCRITURA DE CONSTITUCION

"BOCIEDAD INTERNACIONAL PETROLERA B.A

ARMA

"SIPETROL 8.A." ma

AAAARA pee

AKARAARARAR "E

“LE

Certifico que en el día de hoy a petición de NS

CRISTIAN MATURANA HIQUEL, chileno, —casad 0

Daomiciliado en Santiago, Ahumada trescientos cuar la

octavo piso, cédula nacional de identidad nú ES

millones sesenta y un mil ciento noventa y cuatro. Le
5

Comparece Alicia Núñez Espinoza, a

empleada de es
quien me entrega para protocolizar a nombre
Maturana Miquel un documento de

7 —T ze
extracto dela escritura de constitución de.

A PETROLERA B.A."

= —"STPRETROL
dpéumento A con los
inscripción eí el Registro de Comercio y su public:

Diario"Oficial,

cargo. Para constancia firmo con la

prese

A E ST

Mo, sto a A
, a as A VES E.
l Arial Ar tao oda da dog

A A E > .

Sika e iros Aso Jl

AA

a, Ed

do 58,4 -

: e fo II — ap

A E AO

A a A

TS E

A A
a ES A

EY o

Sy 3

E A

¡
3
|

Él extracto con que se practa

la del Contra fue puiiada en
Disria Ofwal Ne 21
de fugada. 202 1930.
que he tenido a la rita

COMSERVADOR
DE BIEMES RAICES
DE SANTIAGO

€ A A A ÉL

CONSTAYADOR
DE BIENES RAICES
DE SANTIATO

CERTIFICO QUE LA PRESENTE Copla
DE COMERCIO.- Santiago, treipr

Sí E

EVER 2251 15 0E:. 302

TEFONOS : 3J9225 -— 39/9810:

NOTARIO PUBLICO HE
SANTIAGO

EXTRACTO

UNDURRAGA LASO, Notario Público Titular de la VIGESIMA
ENA NOTARIA, Santiago, Enrique Mac lver 225 oficina 3027
tiago, certifica que hoy ante mí, se otorgó escritura
ica constitución sociedad anónima cerrada con siguientes
epnciones: SOCIOS: EMPRESA NACIONAL DEL PETROLEO, empresa
> ercial, representada por su Gerente General, JUAN PEDRALS
, ingeniero de minas, ambos domiciliados en Ahumada 341,

piso en esta ciudad; y REFINERIA DE PETROLEO CONCON S.A.,

“esa giro denominación social, representada por su Gerente

ral, MARCOS VASQUEZ DONOSO, administrador público, ambos

omiciliados en avenida Borgoño sin número, Concón, Viña del

NOMBRE: "SOCIEDAD INTERNACIONAL PETROLERA  S.A.",

a

igla "SIPETROL S.A.," para fines bancarios,

endo usar

erciales y propaganda. DOMICILIO: ciudad Santiago de la

ión Metropolitana de República de Chile, sin perjuicio
Sstablecimiento agencias o sucursales en extranjero OBJETO:

lizar, en forma directa o en asociaci ón terceros,

vera del territorio naciomal; una o más d las actividades

exploración, ¿£xXplotación o benefYcio/de yacimientos que

tengan Hídrocarburos; _peetendo CeleBrar-todo los actos Y
AS

ecesarifjas. para el logro de esos

indefiniday CAPITAL: 5 100.000.000

,
00.000 acciones nominativas, de una sola serie,
resa Nacional del Petróleo suscribe y
Ja contado y dinero efectivo $ 33.830.000 correspondiente a

a U” acciones y suscribe además 65.670 acciones pagaderas

Mtro 3 años a contar fecha escrituras y Refinería de
Petróleo Concón SM

efectivo $

además

años a

escritura.

Acciones suscritas Pagaderas a plazo

cada una a $ 1.000

a fecha contrato,

acuerdo variación

Dan nm
Vina del

Pago efectivo. Demás estipulficionep

extractada.

Santiago, 24 de mayo de 1990

Tormes dls
con teice
filo merional, +

60 accrenes paros
2 comer

y Delimerta del

SA puerto

de acuerdo variado,
¿de lamento ento
y vu pero efectivo 1

Sló or ej

de majo de 1990,

q
y rámintiltador
domicillados en

actividades de explo.
plotación o beneficia

(euírollar todas les sento
Eimeicnles € Iedurr
eras po

les ejerzo

+ Indefinida
daños a cortar leche
41 Delimesta de Feró
ón S A suscribe) pago
ado y dmero efectivo
MO romrpendiee a
A contas Jecha escritura
” ln su pa zo electlvs
mm
3

o
E:
uJ
Z 5
yo]
O 5
eE
= 5%
O >
EEE
(AS
— 2338
a Meri
ii E
MS es e
D 3 Wu yS
Sao E ER
yu Ls y)
(02 Dia E
E
2 am + y
To E Es
oe.S 5
9] O
E

DEL DOCUMENTO

bee po]
SANTIAGO,

Elo alial

, dese le Elie a
certifica lu o ud de la firma de
don: Qnluraa q Z A

del 9 AGO 1907 —

Santiago, de 19
e

E TO
Diicial oh Léxa dizaciones

Legalizada en el Ministerle
»= Relaciones Exterlores de Chile
rma del Señor

MEL AGZZTZ

ANCISCO OYANADER F.

Oficial de Legalíraciones

)

201 Y AGN 4897 deta

2)

)

NDA

De

EE)

ENCARGADO PEZ

)

REPUBLICA DEL +ECU.

)
Le.

NISTENTIO DE RELACIONES EXTERIORES.-CERTIFICACION N222//5
CO QUE LA FIRMA PRECEDENTE DE LA SRA. MARIA DONOSO DE E. a
DA DE LAS FUNCIONES CONSULARES DEL ECUADOR EN SANTIAGO,
NTICA. ,

SEPTIEMBRE 7 DE 1992

Femmándo Traversarl Sy Ze
Directof del Departamento Ñ -

«< de Legallzacionos

20

21

22

MUSALEM

8. REPERTORIO N2460

MESESTHA OSRiCRAS SESION DE E URECUORTO

SOCIEDAD UNERNACAONAE PETROLERA S.A.

rr

e

EN SANTIAGO DE CHILE, a pOtesanueve de

novecientos noventa y dos, ante mí,

Notario Público, Titular de la Cuadragésima Octav

Santiago, con Oficio en Teatinos número doscientos

nueve, comparece: Don CRISTIAN MATURANA. MIQUEL;

casado, abogado, cédula naciohal de identidad núner

millones sesenta y un mil ciento noventa y

siete, domiciliado en esta ciudad, Ahumada t %

cuarenta y uno, octavo piso; mayor de edad, que a

identidad con la cédula respectiva y expone: Que depids

facultado, viene en reducir a escritura pública, €

pertinente, el Acta siguiente: "VIGESIMA SEPTIMA

DIRECTORIO. SOCIEDAD INTERNACIONAL PETROLERA S.A. Ens

de Chile, a siete de Agosto de mil novecientos nove

siendo las once horas, se celebtó la Vigésima Septi

26

ES

PER tri de Ta SOCIEDAD INTERNACIONAL PETROLER:

Ds g . iuda
las oficinas de la sociedad, ubicadas en esta ciudé

Ahumada trescientos cuarenta y uno, Piso octav2

le

asistencia de los Directores señores Juan PedralS

29

30

Zitko Carmona, Miguel Durney Bernsteen, Jorge Nav£

ján Maturana Miquel.

esidente “titular don

tario don Salvador Harambour Giner. 1. APROBACION ACTA

SESION ANTERIOR. Se procedió a dar lectura del acta de

esión anterior, la fue aprobada sin formularse

vaciones. > DOMICILTACION EN. ECUADOR Y _DESIGNACION DE

=N ES

ÓDERADO GENERAL.- El Directorio acuerda e a la

de ese pals, y establecer su domicilio en la ciudad de

Para este abro,

o, capital de la República. del Ecuador

onstítuirá y

dicho capital y el saldo a un año plazo. Para este

ósito, la Sociedad abrirá una cuenta de integración de

tal en un banco del Ecuador y, posteriormen una cuenta

iente en sucres y una cuenta corriente en dólares en uno

os Las de la ciudad de Qujto, Ecuador. El Directorio

elve nombrar como Apoderado General de la Sociedad tenter

bádor al Dr. Eduardo Pólit Molestina, don domicilio en la

3etenta y siete, Oficina

ida Amazonas cuatroci

Casilla Postal tres mil quinientos

quien Ta

ejudicialmente,

3 a veinticuatro de la Ley

Ppvesor y de ¡pbesto con el Artículo

a la Sociedad en el Ecuador,

lo relacionado con actividades de

ón, explotación, v otras relacionadas con la

23

28

28

30

y también para cumplir con todas las

cinipiserar la propiedad de la Sociedad

Ecuador, y para «jecutar tales actos, tramitaciones cd

y demás instrumentos que puedan ser requeridos.

El Ap

General podrá, sin limitaciones de ninguna clase

E ad y a, a CUmp E pa

todas las disposiciones de la Jegislación

relacionadas con 1la's actuaciones por

delegac

representación de compañías. extranjeras, obs rvando ent

actuaciones las instrucciohes que el Apoderado Gener

Ss al Fé ss

de la Sociedad, _ El apoderado General

regularmente a la Sociedad de cualquier acto

representación de ellía, de suerte que ésta última

A

/ , =
facilitar ani dl de modo permanente al Apo a hen
General. El Apodera o Ceneral queda autorizado para sus

este Poder General, en cuyo caso el Apoderado Gen a y Crd

instrucciones pertinentes relac

A

responsabilidades que El l Representante Legal deba r recient

su nombre. "Por medio de

ocumento público y bajo Sl

condición de la aprobación por escrito de la Sociedad

Í LS 5
Apoderado General podrá sustituir o VOTE este Boda

General, en parte o en su tftalidad, a favor de cualquier:

persona o personas. El A odrecado General podrá también rev

o anular cualquier sefegacson en cualquier momento

Ember ola la Sociedad de reserva el derecho de' revoc

decisión libre este e General y otodos los nombran LS

o subdelegaciones realizados por el Apoderado Gener

ES

Leg£ a de
Sociedad confirma irrevocablemente que defenderá y prote

a su apoderado General contra cualquier reclamación 18

3 cl
juicio administrativo o proceso legal de cualquier

de cualquier responsabilidad

que el Apoderado General esté ejecutando

este Poder.

General permanecerá en

sea legalmente revocado.

dez) todos y cada uno de lo

itados- dé acuerdo con este P

Pleno vigor y afectividad hasta

Sin embargo, (conservarán plena

s actos legales realizados o

oder General por el Apoderado

dó facultar a los señores

Maturana Miquel, para que en

- REDUCCION A ESCRITURA. Se

Salvador Haramhbour Giner y

forma separada e

stintamente uno cualquiera de ellos reduzca
stime per

que tratar, se levantó la sesión a

a escritura

tinentes de la presente acta.

La

48 respectivo. En comprobant

areciente. Se otorga copi

Hiquel.'

Jorge Navarro

Conforme con el Libro de

e y previa lectura firma el

Elim

de

certifica Ju

: E A
a aulemuciias cl la Sie A

don:

e Diao ER

ad

vd

<0 199%o Wa,

«Tienes Exterlores de Cniie
3 del Señor

BEA, ALERT E

Oficial de Legalizeziones

1SCO OVA

de

Mess

PRIMER ULUMETARIO

REPUBLICA DEL ECPADOR
MINISTERIO DE ACIONES/” EXTERIORES

Certifica ito No Et e .
PO id 0 AAN
CERTIFICO que la /fiema preoedente deta

tdt seba cdo as
henciones a da pLa-

£Jd.....
da

” DikeciorVdel Densramente
PROTOCOLIZACION:- A pe

s ,
con matrícul

Molestina,

actualm

12:0Ccmo0: de septiembre de

tición del doctor Eduardo

a profesional número

ente ami carge, los

Compañia "SOCIEDAD

no-

ZL NOTARIO,

ZON: Cn fecha veinte y “ch” de Pctubre de mil n veo
: Sci

“venta y Gs, t "mé nta al margen de las

á fecha queda inscrito el presente Documento y az

mil seiscientos ochenta y tres, del señor Superi, JESMLO |

júmer o E ¿
Ste de compañías, Interino, de 28 de octubre de 129%
LES

número 171 del Registro Industrial, tomo 24.

8 de septiembre y 26 de octubre de 1992, efectuados en la |

aria vigésimo Octava del Cantón, a cargo del Dr. Jaime Acoj;

“Holguin,-referentes a la consesión de permiso para operar
z 1
el Ecuador de la compañía extranjera "SOCIEDAD INTERNACIO

PETROLERA S.A. SIPETROL S.A.".- Se dá así cumplimiento a |
, z 19)

dispuesto en elArt. Cuarto de la citada Resolución, de con-

ES ES
órmidad a lo establecido en el Decreto 733 de 22 de agosto

1975, publicado en elregistro Oficial 878 de 29 de agosto

el mismo año.- Se anotó en elRepertorio bajo el número 20842|.-

ito, a cinco de noviembre de mil novecientos noventa y dos.

LL REGISTRADOR.-

¡'ADOR ae

E COMPARIAS 27 )
RESOLUCION N* 92.1.1.1. 1 6 8 a
sl

JOSE MARIA BORJA GALLEGOS
SUPERINTENDENTE DE COMPARTAS INTERINO

CONSIDERANDO:

QUE el Dr. Eduardo Pólit Molestina, en su calidad de Apoderado
compañía extranjera “SOCIEDAD INTERNACIONAL PETROLERA S.A. SIPETROL
ma sociedad constituida y existente bajo las leyes de la Repúbli-
chile, ha comparecido a este Despacho con la solicitud de concesión
miso para operar en el Ecuador a la mencionada compañía, habiendo
los documentos exigidos por el Artículo 424 de la ley de

QUE la documentación presentada ha sido autenticada de acuerdo
previsto en el Artículo 194 del Código de Procedimiento Civil,
as certificaciones consulares respectivas;

QUE el Departamento Jurídico de Compañias Anónimas y Extranjeras
Intendencia de Derecho Societario, mediante memorando N* DJ.CAE.92.
21 de octubre de 1992, ha emitido informe favorable para la
ación del trámite, una vez que considera que se ha dado compli-
a los requisitos legales respectivos;

. EN ejercicio de las atribuciones que le confiere la Ley;
RESUELVE:

ICULO PRIMERO.- CALIFICAR de suficientes los documentos otorgados
ición extranjera de la compañía "SOCIEDAD INTERNACIONAL PETROLERA
SIPETROL S.A.” .

CULO SEGUNDO.— CONCEDER permiso para operar en el Ecuador con
lo a sus propios estatutos, en cuanto no se opongan a las leyes
torianas, a la compañía extranjera "SOCIEDAD INTERNACIONAL PETROLERA
SIPETROL S.A.”, con domicilio principal en Santiagó de Chile-Ahumada
4l, Piso 6, la misma que se dedicará en forma directa o eh asociación
ferceros, fuera del territorio nacional, una o más+de las, actividades
€xploración, explotación o beneficio de yacimieñtos que contengan
Arburos. > El

CULO TERCERO.- DISPONER que el Notario Vigésimo Gotavo del cantón
LO tome nota al margen de las protocolizaciones de '3 de septiembre
$ de octubre de 1932 , ue mediante. la-presente Resolución se concede
5so para operar en el Ecuador a.la compañía “SOCIEDAD INTERNACIONAL
ERA S.A. SIPETROL S.A.”. Se sentará razón de esta anotación.

CULO CUARTO.- DISPONER que el Registrador Mercantil del cantón

£h cuyo cantón fija la compañía el domicilio de su sucursal,
Conformidad con lo dispuesto por el Artículo 30, mumeral 11 del
E de Comercio, inscriba en el Registro a su cargo los documentos

CUADOR
COMPAÑIAS

E Sn
eJizados el 8 de septiembre y 26 de octubre de 1992, en la o
y Octava del cantón Quito , referentes a la concesión de permiso
ar en el Ecuador a la compañía extranjera "SOCIEDAD INTERNACIO>
ERA S.A. SIPETROL 5.A.”, junto con esta Resolución. El Regis-
E archivará una copía de las protocolizaciones y devolverá las
tes con la razón de la inscripción que se ordena.

QUINTO.- DISPONER que de conformidad con el Art. 12 de la
Hidrocarburos, se inscriba en el Registro de Hidrocarburos
sterio de Energía y Minas, los documentos relativos a la conce-
de permiso para cperar en el Ecuador a la compañía extranjera
PAD INTERNACIONAL PETROLERA S.A. SIPETROL S.A.”

CULO SEXTO. DISPONER que se publique, por una sola vez, en uno
periódicos de mayor circulación en la ciudad de Quito, el texto
del Poder otorgado en favor del Dr. Eduardo PSlit Molestina
tracto de los documentos constantes en las protocolizaciones
referidas.

CUMPLIDO, vuelva el expediente.

COMUNIQUESE.- DADA y firmada en la Superintendencia de Compañías ,

Con esta fecha queda
Resolución bajo cl No...
Regisiro Indusirial tomo,29.../
sto /en la misma,
mié en +1 Decreto

cumplimiento a lo di
de conformidad a lo ext
733 d 1 22 de Agosto/ de 1975, publicado en

el Registro Ofici del 29 de Agosto del

mismo E - Di it

de 199

ELTUUREGISTRADOR +
* Dr. Gustavo García Banderas “
o pEL ECUADOR
a ENERGIA Y MINAS

2

F E o"EL ECUADOR HA SIDO,
4, ES Y SERA PAIS AMAZONICO'
ZON DE PROTOCOLIZACION:- A petición de parte int
sada protocolizo en el Registro de Escrituras PG
cas de la Notaría Vigésimo Octava de este Cantón
tualmente a mi cargo, los documentos que antec a
Quito, veinte y ocho de diciembre de mil novecient

noventa y dos.-

SOLICITADO LA EP

Dr. Juime Andrés Acosta Holguín
Notario Vigésimo Octavo
Canto Junto

EL SEÑOR JOSE ANDRES CHAVEZ VIVANCO

FIRMÁNDOLA Y

¿BRE DEL DOS MIL

0130 DR. ROBERTO SALGADO SALGADO [JJ
NOTARIO RS |

QUITO, 28 DE OCTUBRE DEL 2008

PROTOCOLTZACION DE:

ACTA DE JUNTA EXTRAORDINARIA DE ENAP|SIPETROL

S.A. Y EL HISTORIAL SOCIETARIO DONDE VONSTA EL
CAMBIO DE DENOMINACIÓN DE SOCIE

INTERNACIONAL PETROLERA S.A. FOR EL

SIPETROL 5.A.

CUANTIA: INDETERM

á il iso, Of. 5 S
Dir.: Jorge Washington + 718 y Av. Amazonas, Edif. Rocafuerte, Sto. piso,
si Telefax: 252. 0214 » 252 8969 » 255 8336 » 250 0086

email: principal Onotariaterceraquito.com

NOTARIA TERCERAL
E

ESCRITURA NÚMERO: TRES IL CIENTO SETENTA Y DO ROL
(3172) .- E
h
"Ria,
QUITO, 27 DE MAYO DEL AÑO 2.008 | a
| E]
l 3
PROTOCOLIZACIÓN DE: l -
E 5
a
a
a,
, -,
ACTA DE JUNTA EXTRAORDINARIA DE | ES
ENAP SIPETROL S.A. ' b >

CUANTÍA: INDETERMINADA (

DES COPTA

HOJA DE ASISTENCIA DÉCIMO SEPTIMA JUNTA EXTRAORDI “ARI »
DE ACCIONISTAS DE "ENAP SIPETROL S.A.” A y

Accionistas N? acciones

Empresa Nacional del Petróleo 64.315.782
Representada por
don Andrés Ocare Flores

Enap Refinerías S. A. 323.195
Representada por ha
don Sergio Arévalo Espinoza

Certifico que los accionistas indicados y que suscriben, | asistieron
Décimo Séptima Junta Extraordinaria de Accionistas de Enap Sipetrol
realizada el día 29 de marzo de 2007, en las oficinas de la societad,
ubicadas en esta ciudad, Avda. Vitacura 2736, Piso 70.

Certifico además que ellos son, a esta fecha, los únicos accionistas de Ehap

Sipetrol S.A., dueños y titulares de la totalidad de las 64.638.977 acciohes
emitidas, desde hace más de cinco días hábiles.

SANTIAGO, 29 de marzo de 2007

T2TRS

ARE

DECIMO SÉPTIMA JUNTA EXTRAORDINARIA
DE ACCIONISTAS DE ENAP SIPETROL S.A,

En Santiago de Chile, a 29 de marzo de 2007, siendo las 19:00 horas, len
Avenida Vitacura número 2736, piso siete, Las Condes, se llevó a efectoJás
Décimo Séptima Junta Extraordinaria de Accionistas de la sociedad Enap //

Sipetrol S.A., en adelante indistintamente la “Sociedad”. Presidió la Junta el/ a
señor Presidente del Directorio, don Enrique Dávila Alveal y actuó como,

Secretario don Ali Shakhtur Said, quién fue designado especialmente al lo)
efecto. Se encontraba además presente el Gerente General de Enap Sipetrol ,
S.A., don Nelson Muñoz Guerrero. y
Concurrieron a la Junta los accionistas que se indican a continuación, /Ids e
que representados por las personas que se señalan en cada caso, firmáron A
la hoja de asistencia que se entiende forma Parte integrante de esta actg:

-Empresa Nacional del Petróleo, representada por don Andrés Ocare Flores %
por 64.315.782 acciones; y, AS Ñ e
-Enap Refinerías S.A., representada por don Sergio Arévalo Espinoza, po |
323.195 acciones, ¡ 1 »,
En consecuencia, estuvo representada la totalidad de las acciones emitida 5,

por la sociedad con derecho a voto.

Para efectos de lo dispuesto en el Artículo 57 de la Ley sobre Sociédades
Anónimas, se deja constancia en acta que asistió especialmente invitado a >
esta Junta el Notario Público de Santiago, don Humberto Sarltelices
Narducci.

|. FORMALIDADES DE LA CITACION. »
1 a

El Presidente dejó constancia que la convocatoria a esta Junta Extraord haria
de Accionistas fue acordada por los dos únicos accionistas de la socie d y, »
que por haber comprometido éstos su asistencia y ser dueños del total de las >
acciones emitidas con derecho a voto de la Sociedad, de conformidad cón el >

artículo 60 de la Ley N” 18.046 sobre Sociedades Anónimas, no fue
necesario cumplir formalidad alguna para su citación. +
Il. PARTICIPACION EN LA JUNTA ú
El Presidente manifestó que, de acuerdo a las disposiciones de la Ley >
18.046, tenían derecho a participar en la Junta, los accionistas inscritos en el >

Registro de Accionistas con cinco días hábiles de anticipación a su
realización. -
III. ASISTENCIA Y QUORUM. a
: AS
Los concurrentes firmaron la hoja de asistencia, indicándose en ella las ES

acciones que cada uno posee o representa, documento que conservará en
su poder el Gerente General.
IV. FIRMA DEL ACTA. .
La Junta acordó por unanimidad que el acta de la presente reuniók sed
firmada por el Presidente, el Secretario y los demás asistentes. ;

V. APROBACION ACTA JUNTA ANTERIOR. HE

Se dio lectura y aprobó el acta de la Décimo Sexta Junta Extraordinaria
Accionistas de la sociedad, celebrada el día 20 de febrero del año dos
siete,

VI. OBJETO DE LA JUNTA.

El Presidente manifestó que de conformidad a lo acordado por [los
accionistas, el objeto de la Junta era tratar las siguientes materias:

1. Aprobación de la modificación de los estatutos sociales para adecuarlbs
las normas de las sociedades anónimas abiertas y fijar un texto refunpiid)
de los mismos en virtud de lo acordado en la Décimo Sexta Jhm:
Extraordinaria de Accionista y aprobar llevar a cabo la inscripción
sociedad en el Registro de Valores que lleva la Superintendenci
Valores y Seguros. ES

2. Incorporación de nuevo Artículo Primero Transitorio de los Estatutos
Sociedad aprobados en la 13* Junta Extraordinaria ¡de Accion
celebrada el 2 de marzo de 2005.

VII. TEMAS TRATADOS.

1. El Presidente expresa que corresponde tratar el tema relativo
aprobación de las modificaciones a los estatutos sociales de la Soci

de la Superintendencia de Valores y Seguros según lo acordado en la últi
Junta Extraordinaria de fecha 20 de febrero de 2007.

Debatido razonadamente el asunto por parte de los accionistas
por la unanimidad de éstos se acordó postergar el pronunciami:

2. Incorporación de nuevo Artículo Primero Transitgrio de los Estatutos de la
Sociedad aprobados en la 13* Junta Extraordinaria de Accionistas celebrada

¡brée.de la empfésa destacando su carácter estatal. De esta manera, y a
os de materializar la referida modificación, en el Artículo Primero
itano de-los estatutos se estableció que por un cierto período, podría
y

enbraiie

ñ utilizarse indistintamente el nuevo o el antiguo nombre, esto'es,
Sipetrol S. A. ó Sociedad Internacional Petrolera S. A. Ñ

2” Que para proceder a registrar la modificación del nombre en cada uná de
las sucursales de la empresa, así como para modificar los nombres de cada
Una de sus filiales, se debe proceder a la realización de trámites formales
previos cuya oportunidad y duración es distinta en cada uno de los países en /
cuestión, comprendiendo diversas gestiones según lo exija en cada casola-/-..
normativa vigente. /

3” Que por lo anteriormente expuesto, la sociedad ha operado y podrá seguir
operando en el extranjero utilizando el nombre Sociedad Internacional
Petrolera S.A. hasta mientras no se concluyan los trámites de modificació:
del nombre en el respectivo país. p

4% Que para el debido “amparo legal de lo expuesto en los numefal
precedentes, es preciso que la junta apruebe los acuerdos pertinentes.

ACUERDO:
Ka] Tras un razonado intercambio de opiniones la Junta por unanimidad acuej
incorporar un nuevo Artículo Primero Transitorio de los Estatutos de

el 2 de marzo de 2005, el que quedará como sigue:

"ARTICULO PRIMERO TRANSITORIO: Para evitar dificultades prácti
el desarrollo de sus actividades, la sociedad podrá utilizar indistinta
nuevo nombre “Enap Sipetrol S. A.” o “Sociedad Internacional Petro!
hasta el 31 de diciembre de 2008.

No obstante lo dispuesto en el párrafo anterior, con respecto a cad
sus sucursales y/o agencias en el extranjero, previo al inicio y durant
proceso de modificación de nombre de la sociedad, ésta podrá segui
actuando válidamente con el nombre de Sociedad Internacional Pétrole:
S.A. hasta que se concluyan los trámites de modificación de nombrk en el
respectivo país y conforme a la normativa pertinente. Asimismo, podrálsegui
actuando válidamente con el nombre de Sociedad Internacional Pelrolera
S.A. en todas las materias, actos y contratos derivados de o relaciohados
con contratos suscritos con ese nombre y hasta el término de vigencia de los

s O mismos.

Las distintas sucursales y/o agencias en el extranjero podrán inician el
proceso de modificación de nombre de Sociedad Internacional Petrolera SM.
a Enap Sipetrol S.A. una vez que así lo determine la! Administración de
empresa y se esté en condiciones de emitir la documentación necesaria pat

cada jurisdicción.

La modificación del nombre de Sociedad Internacional Petrolera S.A. a Enap
Sipetrol S.A., no implica ningún cambio en la naturaleza de la empresa o sus
sucursales, así como en su composición accionaria, la que continúa siendo
la misma empresa de nacionalidad chilena filial de la estatal chilena
denominada Empresa Nacional del Petróleo, ENAP. Por lo expuesto,
además, se declara y reconoce que todos los derechos adquiridos y
obligaciones contraídas con el nombre “Sociedad Internacional Petrolera
S.A.”, permanecerán inalterados en poder y/o de cargo de Enap Sipetrol S;
A. una vez producida la modificación de nombre, pues se trata de la misma

persona jurídica.”
Vil. CUMPLIMIENTO DE ACUERDOS, REDUCCIÓN A ESCRITURA /
PÚBLICA E INSCRIPCIONES. pj E

Lt,
Por unanimidad se aprobaron los siguientes acuerdos complementarios
necesarios para dar cumplimiento a los aprobados en la presente Junta: /

Primero: Que los acuerdos aprobados en la presente reunión, se cumplan y
lleven a efecto de inmediato, bastando que la presente acta se encuentre
firmada por las personas autorizadas para ello.

Segundo: Facultar a los señores Ali Shakhtur Said, Alvaro Hercolani Banchinj/
y Miguel Leighton Puga, para que uno cualquiera de ellos, reduzc:
5 escritura pública el acta de la presente reunión, total o parcialmente, en fing
- o más oportunidades.

Tercero: Facultar al portador de copia fiel o autorizada de la o las escrit
públicas a que se reduzca total o parcialmente la presente acta, o d
extracto, para requerir y firmar las inscripciones, subinscripcion
anotaciones que procedan. .

Se levantó ta sesión, a las 19:50 horas, después que el Presidente ofredió j
palabra a los asistentes, sin que ninguno hiciera uso de ella.

En comprobante y previa lec!

| DAVILA ALVEAL'
PRESIDENTE DE LA JUNTA

pp. EMPRESAINACIONAL DEL PETRÓLEO
ÁNDRES OCARE FLORES

- NELSON MUÑOZ GUERRERO
GERENTE GENERA]

- | SECRETARIO DE LA id p

0143 Ñ

== :
CERTIFICADO / s =

El Notario que suscribe certifica que asistió a la Junta Extraordimaria de s
Accionistas de la sociedad "ENAP SIPETROL,S.A." a que se refiere cta que >
antecede, la que se celebró en el lugar, día fhora que se señalan en la referida
acta; y que ésta es una relación fiel y eyágta de lo ocurrido y acordátlo en la
reunión.-

Santiago, 29 marzo de 2007.-

o que la presanto
ob canllos ía
Í yué (ve a la vista.

HANNTALVARADO |
o Legalizaciones

,

Je Relaciones Ex]
Firma del SeñorL.4..-

don
==

0i44

RAZÓN DE PROTOCOLIZACIÓN: A petición del Estudió UA TERCERA

Jurídico BUSTAMANTE £ BUSTAMANTE, con esta fecha y len

ocho fojas útiles, se protocolizo en el Registro jde «e
Escrituras Públicas de la Notaría Tercera a mí cardo? Y/TO-ECUADOR
el Acta de Junta Exzraordinaria de “ENAP SIPETROLI
S.A.”, que anteceda, (uito, a veintisiete de mayo aey)

año dos mil ocho.- .

Semiago - Chile

Autenticación w.2681/2

antecade

mn
La)
1.)
-
rn
-

)

)

Es fiel y PRIMERA COPIA CERTIFICADA; del
Acta de into Extrsordinaria, de “ENAP SIPETROL -S.A.”.
Protocolizado hoy ante el suscrito Notario; y, en fe
de ello la confiero, sellada y firmada en Quito,

veintisiete de mavo del año dos mil ocho.-

Das DO

TERCERE
ICUADOR

AAA AN In ever”

MS/VA
N*12379
REFORMA

SOCIEDAD

27
INTERNACIONAL

PETROLERA S.A.

Rep: 13004

28

0

Santiago,

veinte de mayo del año dos mil cihco.-

requerimiento de don Pablo Caglevic Medina,

a inscribir lo

siguiente: PATRICIO

MACKENNA,

Notario Público Titular Décima. Oc

Notaría Santiago,

Bandera trescientos cuarenta Y

O, Oficina

ochocientos

cincuenta y siete,

29
certifica: Con esta fecha, ante mí, se redujo a
30 y

= o aca ¿escerd yunta

= E
A 1 j
! Extraordinaria Accionistas Sociedad Internacional

1 Petrolera S.A., celebrada dos marzo dos ¡mil; cinco,

E E

en la cual, entre otras materias, se' acordó" -lo

4 ¿
E siguiente: a).- Sustituir nombre sociedad por Enap

Sipetrol S.A. Sin perjuicio de lo anterior, hasta

treinta y uno diciembre dos mil cinco, sociedad
A — ]
[podrá utilizar indistintamente su nuevo o antiguo

—

8

nombre; Y, b).- Sustituir de pesos chilenos a

9
¡dólares de los Estados Unidos de Norte América, la

moneda en que se expresa el capital. social.

consecuencia de lo anterior, al treinta y un

diciembre dos mil cuatro, capital social asciende

USD $240.068.623,71 dividido en sesenta y cuatfo

millones seiscientas treinta y ocho mil novecientkhs

7 1
setenta y siete acciones nominativas, sin va ox|

E nominal, de igual valor cada una, de una mismaj y

única serie, totalmente suscrito Y pagado.

¡desde uno enero dos mil cinco, inclusive. De

estipulaciones en escritura extractada. Santiago,

El extracto materia de Y

pcripción, queda agregado al tinsl%
RN
fhercic

-.. CARLOS MARTI
Encargado de

¿mo de justicia de Chil
ta firma de

l laciones Exteriores de Chile,
Ds
ls y no pagadas, deberán ser pagar
E dos dentro del plazo de 3 años con-
dedos do la fecha de la escritura que
formó a la sociedad en anóni-

AÑ fecha, sin.que'ello importe la
e sqmisión de nuevas acciones; €) Cón
BR suma de $399.787.388, mediante
Md emisión, suscripción y pago. den-

naciisnza senté y am valordom-
las qué para el efecto de su
Ascripción por los ascionistas se
sedcerán a un valor 51.060.444,
MO” 32 uni, las que deberán ser paga-
[ES 1en dinero efectivo o mediante la
lización de créditos que Jos
ústas tengan en conta dela
o tediante el le
bienes. más tardar dentro de
inta días siguientes al de la

E teclado:
da hábil anterior a la focha de

ventajosas que a rr
torio de la sociedad tendrá to-
is facultades que soan necesa»

Ni 6143

nes escritura extractada. La socie»
dad se encueñtra inscrita a fojas
1.172 número 572 en el Registro de
Comercio del Conservador de Bie-
nes Raíces de Talca del:año 2004.-
Talca, 12 de mayo de 2005.

EXTRACTO

Raúl Undurraga Laso, abogado y
Notario Público de la 29* Notaría de

Santiago, calle Enrique Mac IverN”.

225, oficina 302, Santiago, certifico
quecon esta fecha, ante mí, so redu-
jo a escriwra pública el acta de la
Junta General Extraordinaria de
Accionistas de Latin. American
Health Care Holding S.A.. cele-
brada el 16 de mayo de 2005, en la
cual se acordó; con efecto y vigoncia
a contar de la fecha de la escritura
extractada, dividir dicha sociedad en
'cuatro sociódadés apótimas de diura-
ción indefinida, la primera bajo el
mismo nombre social de Latin Amo-
rican HealthCare HoldihgS.A.,con-
tinuadora de la sociedad dividida,
con, el mismo objeto social, cuyo
se fija en $2.927.043.402,
dividido eo;1.000.000 de zociones

nominativas, sio Valór nominal, ín- *

tegraments sústrito y pagado; y las
ciedades consttui-

LHH Uno S.A.; Inversiones LHH
Dos S.A. o Inversiones LHH Tres
S.A. El objeto de cada una de estas
tres sociedades es realizar, en el
territorio nacional o en el extrunje-
ro, las siguientes actividades: a) la
participación en sociedades decual-

quier naturaleza y objeto, la inver-
sión en todas sus formas; la admi-

nisvación de los bienes en que se
invierta y la percepción de sus fru-
tos: b) la prestación de servicios de
asesoría, administración y organi.
zación de empresas yiásistenciatéc-
nica en gencral; c) el desarrollo de

AQUBRE DEL CONTENTO:

DIRECCION DE VIALIDAD”
IT REGION DE ANTORAGASTA: -

BI! CODIGO B.LP:: 20174S11-0.

El FINANCIAMIENTO: PNDR. - BID.
BÓ TIPO DE GASTO: Contratación de Obra.
BN 'O ESTIMADO: MS1.008.000.  -
E 30110 DE CONTRATACIÓN: A suma alzada. ;

campañas publicitarias, la realiza-
ción de'eventos,-la creación de és-
vategias docomercialización y mer-
cadeo y otras actividades relactona-
das con la promoción publicitaria
de bienes y servicios, por cuenta
propia o ajena. El domicilio de to-
das las sociedades creadas con mo-
tivo de Ja división es la comuna de
Santiago de la provincia de Santía-

0. El. capital de Inversiones LHH

'no S.A. es de $2.108,000,047, di-

vidido “en, 1.000.000 de' acciones”

nominesivas; sin valor.noniinal, fn-
tegramente -suscrito y pagado; el
capital de Inversiones LHH DosS.A.
es de $3.048,222.987, dividido en
1,000,000 de acciones nominativas,
sinvalornominal, íntegramente sus-

crito y pagado; el capital de Inver-
siones'LHH Tres S.A.-es. de
:55.046/613:976, dividido “en
“1.000.000 de acciones nominitivas..
sinyalornominal, (itegramente sus-
crito y pagado.El capital de lasocie-
dad:“que se divide “es” de
$13.129,880.412 'y $0 distribuye
entre la sociedad continuadora y las
tres sociedades que se Crean con
ocasión de la visión en la forma
antés“feferida; Latin American
Hcállh Care Holding S.Aséconsti-
o on Ey
cxrracto'sorre inscrito 4 fs:.18.502
re ras

HoPáblicode Santiago, Orrego Lico
y o ca Hoy

nistas de Mistral S.A., pt a
fojas 24.214 N”.18,938, Regittro
Comercio, Conservador de Bienes
Raíces de Santiago, año 1996, celer
brada ante mí con bi

cialmente Junta Extraordiascio. de de
fecha 12 de nbril de 2005, dejando
sin efecto áumento de capital apro”
bado en dicha Junta.. Producto de
rescilisción parcial, accionistas
acuerdan aumentar el capital de la
sociedad, modificando artículo
Quinto- pacto constimiivo: que. se
establece como- sigue: '**"Artículo
Quinto:'Bl capital de la sociedad es
la cantidad de $42,942.463.-; divi-
dido en 100.060 acciones nomi
vas E sin valoc nominal.'*: Capital
totalmente. suscrito y gado por
accionistas, forma indlcad + enla
Junta: -Saritisgo, di

"Pablo Roberto Poblete Sanvedra,
ho Suplente del titular?Iván

Limitada; 2) Fusionarcon efecto a
partir 01/05/2005 sociedades Servi-
cios do Limpieza Seasur Limitada y
ServimanS.A., mediante absorción
de aquella por esta última. En virtud
de esta fusión, Servicios de Limpie-
za Seasur Limitada se disuelve; 3)
Posión se concreta sumando a las
Cuentas del activo, pasivo y patri»
monio de Serviman S.A, las corres-
pondientes de/Servicios de Limpie»
za Scasur Limitada, basándose en

acciones /nominativas, misma serie

y sin valbr nominal, De las nuevas
acciones emitidas, 588 fueron asig-
nadas afiSS Chile S.A. y 1 acción
18S Firfans A/S. De esta manera. el

“tee need E ci Ser
Vices]S.A.; 6) A fin de reflejar los

modificaron los artículos permanen-
1es 1] y $, y 1? transitorio de los

EXTRACTO

pública acta Décié

, cn fa cual, entre oras
se acotdó lo siguiente: 2)
'ombreisociedad por Enap
A. Sin perjuicio de lo
31 diciembre 2005,
tilizar, indistinta

iguo nombre, y

s chilenos a dó-

Unidos de Nor-
teamérica la inoneda en que se ex-
_presael capitaluocial. A consecucn-
ñ -. pl 31 diciembre
2004, capital octal. a

ito y pagado.
Las modificaciones Ybdicadas tic-
nen efecto y vigencia
*2003, Inclusive. Dem:

89, 12 mayo 2005. P.
Notario Público, ' -

López,
Nóuiio Público Tila de la 6
2 Not de Santiago, Bandera 425,
escritura de hoy, ante

A la Primiéra Junta Ex-
tFaordi: de Accionistas de la
'sociedad New Laser Technologies

A, en que se acuerda la disolu-
“ción de la sociedad. Santiago. 3cis

'ino Tercera Junta Caca el

EERDE JS

E

4 3e

de mayo de 2005. Alberto Rojas
López, Notario Publico Titular.
Roa cai Wiécado as
ea ma y A PES. O

CONSERVADOR lasox
DE BIENES RAICES
DE SANTIAGO

ANO m
-Q Su ao
7
Re
A
AD o a
=LaSTo <a
Ho Ioui ln
de e
o E. 21
% NY <=
ie
GS Peas
o a
S A portas

- "2 Pr zeo.oco.ce

als ep

OS se
MAS HD,
Biei

da
sa an

te ¿rá

o

q st, 931-Q 15 = (11991 0
a S o EA Ja 2 el o dom
Pica ed cat a : a

Lo sor tos fro A
QUO
a E y ó mine SAO

LA pe
= HA PE
PE E |
xs a A !
= DN |

SÓ. nr. y

eaoKa

AS

Í
42

0133

CONSERVADOR
DE BIENES RAICES.
DE SANTIAGO

A A LA
2394 e PES A
Los e Ei 20, E $
lam Volces Six asados eZ E SR
1 26-boÉabro..

A de - EN
$ iras PA
2. a s Se.

3 ass 9
Mr

AL MARGEN de la inscripción que en copia precede se encu ntra (n)
además la: (s) siguiente(s) nota (s) que en i
agrega (n)...

Morande 440 / Fono: 3900800 — Fax 3809444 / Santiago - CHILE e-mail: info(A/conservador.cl
a IE

///Viene de fojas 13504 número 6798 del año ''

1990.- REFORMA. Por escritura de fecha 23 def;
Octubre del 2001, otorgada en la notaría de |
don Patricio Zaldivar M., inscrita a £s.20199|
dá N*%22954, se reformó la del centro.- Capital
$122.365.817.308.- Santiago, 2 de Noviembx
del 2001.- R. Bennett.- RENUNCIA Y REVOCACIO:
DE PODER.- Por»escritura de fecha 31 de Ener
2003 otorgada en la notaría de don Patrici,
Zaldivar Machenna, inscrita a fs 3981 N* 3164],
el directorio de la del centro acepta renunci
presentada por don Salvador Harambour Giner
sus cargos de Director y de Vicepresident
rm Ejecutivo de la sociedad como también a toda
las facultades que le' habían otorgado.
Santiago, febrero 06 del 2003.- Francisc

Barriga v. ¡Error! Marcador no

definido.REFORMA. Por escritura de fecha 2
de Mayo 2003, ante el notario María L. Zaldivar
G. Suplente Patricio Zaldivar M., inscrita a
- fs 12832 N”* 9911 se reformaron los esta

del centro, se fijó un nuevo texto

Duración: Indefinida desde

22.365.817.308.- S

Maldonado.- REFO) Por escritura

¡Y SA
ASA Ñ X
[S/ det y
Ea
so p A Patricio ' Zaldivar M.,

12 de mayo 20 5,/ ante el Notario

inscrita a fs.17149

o

Morande 440 / Fono: 3900800 — Fax 3809444 / Santiago - CHILE e-mail: info(A>conservador.cl .

2
n*12379 se reformaron los estatutos del
centro. Nombre será Enap Sipetrol S.A. Capital
USD$240.068.623,71.- Santiago, 20 mayo 2005.-
F. Barriga.- PODER.- Por escritura de fecha 01
octubre 2003, otorgada en la notaría de don
Patricio Zaldivar M., inscrita a fs 3392 N*
23151, se confiere poder especial a don
Claudio Aldana M. Y a otras personas, quienes
actuarán con las facultades que señala' la
escritura. Santiago, 05 junio de 2005.- L.
Maldonado.- MANDATO.- Por escritura de fecha 2
de octubre 203 otorgada em la notaría de don
Patricio Zaldivar, ¡inscrita a fs p28n0a N2
23152, comparece don Vicente Rodríguez G. En
representación de la del centro y viene en
conferir mandato a los ejecutivos señores
Julio Mayanz C. Nicolás Caussade C., René
Robertson A. Y Francisco Díaz A. En los
términos y con las facultades que señala la
escritura. Santiago, 05 septiembre 2005.- L.
Maldonado.- PODER ESPECIAL.- Por escritura de
fecha 25 Enero 2006, ante el notario Humberto
Sántelices N., inscrita a Fs. 6139 N” 4231 el
compareciente don Nelson - Muñoz G. en su
carácter de Gerente General y en
representación Enap Sipetrol S.A., viene en

conferir poder especial, designando apoderados

CUMSEL VAUUVL UT JJUMOD MMGILLO UL NDA

Morande 440 / Fono: 3900800 — Fax 3809444 / Santiago - CHILE e-mail: info(Aconservador.cl
3 Di5 6 A

clase “A” y clase “B”, a las personas que;

señala la escritura. Santiago, 09 Febrero
2006.- Francisco Barriga.- REFORMA POR
DIVISION.- Por escritura de fecha 03 de abri
2006, ante el Notario don Patricio Zaldivay,
inscrita a fs.18644 n*12863, se reformaron
estatutos al dividirse dando origen

nueva denominada “Sociedad de  Exploracip
Petrolera S.A”. Se disminuye capital
US$196.753.144.- Santiago, 16 mayo 2006.-
Barriga.- MANDATO.- Por Escricasa de fecha [18
Enero 2007 ante AS de notario” Humbertto
Santelices, inscrita a fs 7731 y? 568P,
comparece don Nelson E. Muñoz G. n
representación de la del centro y viene en
conferir mandato a los señores 7 Maya ch!
Nicolás Caussade C. 7 Bertrand P. Y Sergid
Azzare M. para que actúen en ausencia a
imposibilidad del gerente general términos E
facultades que señala la escritura.
Santiago, 19 Febrero 2007.- F. Barriga.-
REFORMA.- Por escritura de fecha 14 de Junio”
2007 ante notario Humberto Sants:
inscrita a fs 28458 N* 20526, se reformaron

e del centro. Sociedad podrá

Éi1T AA Ab dE “Enap Sipetrol

arto Preciosa Internbciónal Petrolera

CUIDEL VAUVL UE DICC) MAICES UL DAnLagu
Morande 440 / Fono: 3900800 — Fax 3809444 / Santiago - CHILE e-mail: info(A>conservador.ci

0157 ; E
S.A.” hasta 31 Diciembre 2008. Santiago,13 »
Julio 2007.- Luis Maldonado REFORMA.- Por 2
escritura de fecha 10 Octubre del 2007 -
otorgada ante la notario M. Gloria Acharan T. »
Inscrita a fs 43635 N* 31183 se reformaron los E

)

estatutos de la del centro. Se aumentó el

)

capital a US$245.905.411.- Santiago,19 Octubre

)

2007.- Luis Maldonado.- REFORMA.- Por
escritura de fecha 11 de marzo 2008, ante el

notario Patricio Zaldivar M., inscrita a

IDAS

fs.13004 n*8824, se reformaron los estatutos
del centro. Se solicito ascripetón sociedad
en el Registro Valores a; cargo
Superintendencia, Valores y Seguros y para lo
cual se fijo u nuevo texto refundido. Nombre:
“Enap Sipetrol S.A.”.- Duracion: Indefinida. mn
Capital US$245.905.411.- Se estipula objeto.-

Santiago, 20 marzo 2008.- L.  Maldonado.-

REFORMA.- Por escritura de fecha 22 de Julio E
2008 otorgada en la notaría de don Patricio: 4
Zaldivar, inscrita a Fs.36217 n*24951,**sé
reformaron los estatutos del centro. “Se

aumenta capital a us$332.149.508. Santiago,. 06 -

Agosto 2008.- L. eg

A at A
+ Coen y n e dal pagare q paar o o 00
io d 07 OCT ¿éó0 Sada

Legalizada en el Ministerio de|
Rejaciones Exteriores de Chile
a del Señor

GA
JERONICA ENTAEOS FRA
A de Lagalizaciones
RAZON DE PROTOCOLIZACION.- A petición del Estudio Jurídico
BUSTAMANTE € BUSTAMANTE, con esta fecha y en “TRECE FOJAS
UTILES, Protocolizo en el Registro de Escrituras Públicas de la Notaría
Tercera del Distrito Metropolitano de Quito, actualmente a mi cargo, el
Acta de Junta Extraordinaria de ENAP SIPETROL S.A. y el historial
societario donde consta el cambio de denominación de SOCIEDAD
INTERNACIONAL PETROLERA S.A. por el de ENAP SIPETROL S.A.,

que antecede. Quito, a veintiocho de Octubre del año os mil ocho.-

cn a Sl i

GERMAN A. FLOR CISNEROS

HOTARIO TERCERO. SUPLENTE
QUITO - ECALDOR

Es fiel y DECIMA PRIME COPIA

CERTIFICADA, de la copia certificada de la protocolización 1 Acta de
Junta Extraordinaria de Enap Sipetro! S.A., y el historial societario dbnde
consta el cambio de denominación de Sociedad Internacional

S.A., por el de ENAP Sipetrol S.A. Protocolizada ante el N;

EL NOTARIO
o

En Secretaría de
ai Hidrocarburos
ECUADOR

Av, Amazonas N35-89 y Juan Pablo Saenz,
Jn Edif. Amazonas 4000, Tett: (593) 2433255 | Quito

SECRETARÍA DE HIDROCARBUROS

REGISTRO DE HIDROCARBUROS

En cumplimiento a lo dispuesto en el artículo 12 de la Ley de Hidrocarburos, en
concordancia con el Acuerdo Ministerial Nro. 11549 de 3 de agosto de 1973,
INSCRIBO en el Registro de Hidrocarburos la Escritura pública mediante la cual el
Estado ecuatoriano a través de la Secretaría de Hidrocarburos y la compañía Enap
Sipetrol S.A., en fecha 28 de febrero de 2012 ante el Notario Vigésimo Segundo del
Distrito Metropolitano de Quito, convienen celebrar el Contrato Modificatorio Número
Uno al Contrato Modificatorio a Contrato de Prestación de Servicios para la
Exploración y Explotación de Hidrocarburos (PETROLEO CRUDO), en el Bloque
Mauro Dávalos Cordero (MDC) de la Región Amazónica Ecuatoriana, suscrito el 23
de noviembre de 2010 entre el Estado ecuatoriano a través de la Secretaría de
Hidrocarburos y Enap Sipetrol S.A., el que se registra a folios 0040 al 0199.- Quito, a
cinco de marzo de dos mil doce.

REGISTRO DE
Ss by PROCARBUROS
Sy

Cp, S
0, SS)
Macron 57

